OFFICE BUILDING LEASE







In consideration of the mutual covenants and upon the terms and conditions set
forth in Part One “Basic Lease Provisions”, Part Two “General Lease Provisions”,
and other attachments and exhibits numerated in the Table of Contents to this
Office Building Lease (“Lease”), TEN-VOSS, LTD., a Texas limited partnership
(“Landlord”) hereby leases to the Tenant named below and Tenant hereby leases
from Landlord, certain premises described below.




PART ONE

BASIC LEASE PROVISIONS




1.

Tenant:  

 HII TECHNOLOGIES, INC.




2.             Premises:  Designated as 8588 Katy Freeway, Suite 430 outlined
and crosshatched on Exhibit B hereof and containing approximately 4,470 square
feet of Rentable Area on the 4th floor of the Building.  (Part Two, Article 1)




3.             Complex:  All of the buildings located at 8554 Katy Freeway, 8556
Katy Freeway, 8558 Katy Freeway, 8582 Katy Freeway, 8584 Katy Freeway, and 8588
Katy Freeway, collectively known as West Memorial Park.




4.             Term:  Beginning on Commencement Date (contemplated to be
September 1, 2014 or upon substantial completion of the construction required,
whichever shall be the earlier) and ending on the last day of the 60th month
after the Commencement Date.  (Part Two, Article 2) Tenant will be allowed to
access the space upon substantial completion of the walls, plumbing and
electrical, in order to install their data equipment.

 

5.

Monthly Installment of Base Annual Rent:  (Part Two, Section 3.1)







FROM




THROUGH




RATE




SQ. FEET

MONTHLY

BASE RENT

September 1, 2014

August 31, 2016

$14.86

4,470

$5,535.35

September 1, 2014

August 31, 2016

$  7.96*

4,470

$2,965.10

 

 

 

 

$8,500.45

 

 

 

 

 

September 1, 2016

August 31, 2019

$15.86

4,470

$5,907.85

September 1, 2016

August 31, 2019

$  7.96*

4,470

$2,965.10

 

 

 

 

$8,872.95




*CAM (Operating Expenses are projected to be $7.96 per sq. ft. for 2014.  Actual
costs will be reconciled at the end of the calendar year and any credit or
overage will be applied at that time.




CAM or Operating Expense reimbursement will be calculated by the Tenant’s
proportionate percentage share of actual costs as per a Net Lease for each
calendar year or partial calendar year. Tenant’s Pro Rata Share of CAM is
estimated to be 2.99% of the total building square footage of 149,309




6.

Security Deposit:  $ 8,500.45




7.

Prepaid Rent:  $ 8,500.45 to be applied to the first month of the Term.




8.

Premises Use:  Office space.  (Part Two, Article 6)




9.

Tenant’s Insurance:  As provided for in Part Two, Article 8.





--------------------------------------------------------------------------------




10.

Addresses For Notices and Payment of Rent and Other Charges:  (Part Two, Article
16):







TO TENANT:

TO LANDLORD:




HII Technologies, Inc.

 Ten Voss, Ltd.

8588 Katy Freeway, Suite 430

8554 Katy Freeway, Suite 301

Houston, TX 77024

Houston, Texas 77024

Attention:  Matt Fleming

Attention:  O.N. Baker







11.

Brokers:  Joel Oppenheim




12.

Parking Spaces:




Type of Parking Space

Number

Monthly Charge Per Space

Surface

20

$0

Covered Reserved (upon availability)

4

$50.00 initial 18 months are free

 

                14.             Exhibits and Riders:  The following Exhibits and
Riders are attached to this Lease and made of a part of this Lease for all
purposes:

Exhibit A

Legal Description

Exhibit B

Floor Plan

Exhibit C

Operating Cost Computation

Exhibit D

Rules and Regulations

Exhibit E

Certificate of Acceptance of Premises

Exhibit F

ACH Debit Authorization




Rider I:

Work Letter

Rider II:

Guaranty of Lease (if Required)




                 15.          Incorporation of Other Provisions: All of the
provisions, covenants and conditions set forth in Part Two and all other
exhibits and riders described in the attached Table of Contents and the
preceding Paragraph, are by this reference incorporated into the Basic Lease
Provisions as fully as if the same were set forth at length in the Basic Lease
Provisions. Each reference in Part Two and exhibits and riders to any provision
in the Basic Lease Provisions will be construed to incorporate all of the terms
provided under the referenced provision in the Basic Lease Provisions. In the
event of any conflict between a provision in the Basic Lease Provisions, on the
one hand, and a provision in Part Two or exhibits or riders, on the other hand,
the latter will control.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




















--------------------------------------------------------------------------------






This Lease has been executed by Landlord and Tenant as of the 

day of  ______, 2014

 




TENANT:

HII TECHNOLOGIES, INC.




By:  /s/ Mathew Flemming




Name:  Mathew Flemming




Title: CEO 










LANDLORD:




TEN-VOSS, LTD.




By:

General Partner




By: Valley Depot, L.C.

O. N. Baker, Manager




By: /s/ O.N. Baker  































CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE, MUST BE
FURNISHED




[THE LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE-PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS OTHERWISE PROVIDE, IN WHICH
EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE, MUST BE
FURNISHED.]








--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page



1.

PREMISES, COMMON AREAS.  SERVICE AREAS

1

1.1.

Building

1

1.2.

Computation of Rentable Area.

1

1.3.

Minor Variations in Area

1

1.4.

Ceilings, Walls, Floors

1

1.5.

Condition of Premises

1

1.6.

Common and Service Areas

1



2.

TERM

2

2.1.

Term

2

2.2.

Delay in Commencement

2

2.3.

Holding Over

2



3.

MONETARY PROVISIONS

2

3.1.

Base Annual Rent

2

3.2.

Tenant’s Share of Certain Costs

3

3.3.

Personal Property Taxes

4

3.4.

Prepaid Rent

3

3.5.

Security Deposit

4

3.6.

Late Payments

4

3.7.

Interest

5

3.8.

Administrative Reimbursement

5

3.9.

Additional Rent

5



4.

CONSTRUCTION

5



5.

SERVICES AND UTILITIES

5

5.1.

Services by Landlord

5

5.2.

Tenant’s Obligations

5

5.3.

Tenant’s Additional Service Requirements.

6

5.4.

Interruption of Utility Service

7



6.

OCCUPANCY AND CONTROL

7

6.1.

Use

7

6.2.

Rules and Regulations

7

6.3.

Additional Covenants of Tenant, Representatives of Landlord

7

6.4

Additional Covenants of Landlord

   7

6.5.

Access by Landlord

8

6.6.

Control of Project

8

6.7

Minimization of Disruption

8



7.

REPAIRS, MAINTENANCE AND ALTERATIONS

9

7.1.

Landlord’s Repair Obligations

9

7.2.

Tenant’s Repair Obligations

9

7.3.

Rights of Landlord

9

7.4.

Surrender

9

7.5.

Alterations by Tenant.

10

7.6.

Liens

10



8.

INSURANCE

11

8.1.

Insurance Required of Tenant

11

8.2.

Form of Policies and Additional Requirements

10

8.3.

Waiver of Subrogation

12

8.4.

Landlord’s Insurance

12





--------------------------------------------------------------------------------





9.

DAMAGE OR DESTRUCTION

12

9.1.

Repair by Landlord

12

9.2.

Landlord’s Rights Upon The Occurrence of Certain Casualties

12

9.3

Tenant's Rights Upon The Occurrence of Certain Casualties

 12

9.4.

Repairs by Tenant

13



10.

EMINENT DOMAIN

13

10.1.

Taking

13

10.2.

Definition

13

10.3.

Awards

14

10.4.

Disclosure and Advisement

14

10.5.

Early Termination

14



11.

ASSIGNMENT AND SUBLETTING

14

11.1.

Consent

14

11.2.

Landlord’s Option

14

11.3.

Definition of Assignment

15

11.4.

Mergers, Consolidations, etc

15

11.5.

Legal Fees

15



12.

DEFAULT; REMEDIES

15

12.1.

Defaults by Tenant

15

12.2.

Remedies

16

12.3.

Remedies Cumulative

16

12.4.

Attorneys’ Fees

16

12.5.

Waiver

16

12.6.

Waiver of Landlord’s Lien

17

12.7.

Force Majeure

17

12.8.

Mitigation of Damages

17



13.

ESTOPPEL CERTIFICATES

17

13.1.

Acknowledgment of Commencement Date

17

13.2.

Certificates

17

13.3.

Financial Statements

17



14.

SUBORDINATION AND ATTORNMENT

18



15.

LANDLORD’S INTEREST

18

15.1.

Liability of Landlord

18

15.2.

Notice to Mortgagee

18

15.3.

Sale of Project

18



16.

NOTICES

18



17.

BROKERS

19



18.

INDEMNITIES

19

18.1.

INDEMNITIES

19

18.2.

DEFINITIONS

19

18.3.

SCOPE OF INDEMNITIES

19

18.4.

OBLIGATIONS INDEPENDENT OF INSURANCE

20

18.5

INSURANCE PROCEEDS

 19

18.6.

SURVIVAL

20




19.

SUBSTITUTION OF SPACE

                19.1       Substitute Space

19

                19.2      Maximum Base Annual Rent

19





--------------------------------------------------------------------------------




                19.3        Condition of Premises

19

                19.4        Commencement of Rent

19  

20.

20.1.

           PARKING Parking Spaces

20

20.2.

Control of Parking

20

20.3.

Landlord’s Liability

20

20.4.

Remedies for Parking Violations

20



21.

HAZARDOUS SUBSTANCES

21



22.

INTERPRETATIVE

21

22.1.

Captions

21

22.2.

Section Numbers

21

22.3.

Attachments

21

22.4.

Number, Gender, Defined Terms

21

22.5.

Entire Agreement

21

22.6.

Amendment

21

22.7.

Severability

21

22.8.

Time of Essence

21

22.9.

Best Efforts

21

22.10.

Binding Effect

22

22.11.

Subtenancies

22

22.12.

No Reservation

20

22.13.

Consents

22

22.14.

Choice of Law

22











--------------------------------------------------------------------------------







PART TWO

GENERAL LEASE PROVISIONS







1.

PREMISES, COMMON AREAS.  SERVICE AREAS

1.1.

Building.  The term “Building” in this Lease will refer to “8588 Katy Freeway”,
an office building situated on a tract of land (“Land”) in the City of Houston
and County of Harris, Texas, described in Exhibit A of this Lease, and having a
postal address of 8588 Katy Freeway, Houston, Texas 77024. The Land, Building,
the parking areas and garages, any present or future associated walkways, and
any other improvements situated on the Land are sometimes referred to
collectively as the “Project”.

1.2.

Computation of Rentable Area.

(a)

Single Tenant Floor.  With respect to a single tenant floor, “Rentable Area”
will mean the sum of (i) the floor area (in square feet) bounded by the inside
surfaces of the exterior glass walls of the Building, excluding standard
openings in the floor slab used, for example, for Building stairs, elevator and
other shafts and vertical ducts (collectively, the “Excluded Spaces”), and (ii)
an allocation of the floor area of Common Areas and Service Areas located in or
serving the Building.

(b)

Multiple Tenant Floor.  With respect to a multiple tenant floor, “Rentable Area”
will mean the sum of (i) the floor area (in square feet) bounded by the inside
surfaces of the exterior glass walls, the outside surfaces of partitions
separating the Premises from corridors and other Common Areas and Service Areas,
and the center line of partitions separating the Premises from adjoining
leasable spaces, less any Excluded Spaces located within such boundaries, and
(ii) an allocation of the floor area of the Common Areas and Service Areas on
such floor, and (iii) an allocation of the floor area of Common and Service
Areas located in or serving the Building.

(c)

Columns and Non-Standard Openings.  No deductions will be made in either Section
1.2(a) or Section 1.2(b) for (i) columns and projections necessary to the
structural support of the Building or (ii) for openings in the floor slab which
were made at the request of Tenant or to accommodate items installed at the
request of Tenant.

1.3.

Minor Variations in Area.  The Rentable Area of the Premises contained in the
Basic Lease Provisions has been calculated in accordance with the foregoing
definitions in accordance with the Building Owners and Managers Association
International Standard Method of Measuring Floor Area in Office Buildings,
ANSI/BOMA Z65.1-1996 (“BOMA”) and is agreed to be the Rentable Area of the
Premises regardless of minor variations resulting from construction of the
Building and/or tenant improvements.

1.4.

Ceilings, Walls, Floors.  Tenant acknowledges that pipes, ducts, conduits, wires
and equipment serving other parts of the Building may be located above
acoustical ceiling surfaces, below floor surfaces or within walls in the
Premises.

1.5.

Condition of Premises.  The taking of possession of the Premises by Tenant will
establish conclusively that the Premises and the Project were at such time in
satisfactory order and condition except for (i) all of the Landlord Work
described in Rider I attached hereto, (ii) minor matters of structural,
mechanical, electrical, and finish adjustment in the Premises (commonly referred
to as “punch list items”) specified in reasonable detail on a list delivered by
Tenant to Landlord within thirty (30) days after the date on which Tenant takes
possession of the Premises and (iii) defects not discoverable upon inspection
and about which Tenant notifies Landlord within one (1) year after taking
possession of the Premises..  This  does not apply to latent defects which will
be completed by Landlord within thirty (30) days of notification by tenant.

1.6.

Common and Service Areas.  Tenant is hereby granted a nonexclusive right to use
the Common Areas during the term of this Lease for their intended purposes, in
common with others, subject to the terms and conditions of this Lease,
including, without limitation, the Rules and Regulations.





Part Two – Page 1




--------------------------------------------------------------------------------







(a)

Common Areas.  “Common Areas” will mean all areas, spaces, facilities, and
equipment in the Project made available by Landlord for the common and joint use
of Landlord, Tenant and others, including, but not limited to, sidewalks,
parking areas, driveways, landscaped areas, loading areas, public corridors,
public restrooms (excluding restrooms on any full floors leased by a tenant),
Building lobbies, stairs and elevators, drinking fountains and such other areas
and facilities, if any, as are reasonably designated by Landlord from time to
time as Common Areas.

(b)

Service Areas.  “Service Areas” will refer to areas, spaces, facilities and
equipment serving the Project but to which Tenant and other occupants of the
Building will not have access, including, but not limited to, mechanical,
telephone, electrical and similar rooms, and air and water refrigeration
equipment.

2.

TERM

Term.  The Term of this Lease will commence on the date that Landlord delivers
the Premises to Tenant with all of the Landlord Work described in Rider I
attached hereto completed (“Commencement Date”) and will terminate on the date
set forth in the Basic Lease Provisions (“Expiration Date”) unless sooner
terminated in accordance with the provisions of this Lease. Tenant shall have
reasonable access to the Premises during construction of the Tenant Work (“Early
Access”) to coordinate installation of Tenant’s wiring and equipment, provided
such access does not interfere with or delay the Tenant Work. All insurance,
waiver and indemnity provisions of the Lease shall be in full force and effect
during Early Access. Tenant shall ensure that its phone/data, security and other
vendors comply with all applicable Laws and pull their permits and perform their
work in conjunction with the Tenant Work so as not to delay the Tenant Work and
any and all inspections therefor. Any delay resulting from Early Access,
including without limitation due to a Tenant vendor’s work delaying Landlord’s
ability to obtain its permits, shall be deemed a Tenant Delay.  




2.1.

Delay in Commencement.  If Landlord fails for any reason to tender possession of
the Premises to Tenant on the contemplated “Commencement Date” (herein so
called) set forth in the Basic Lease Provisions with all of the Landlord Work
described in Rider I attached hereto completed, (i) Landlord will not be liable
to Tenant for any direct or consequential loss resulting to Tenant from the
delay, (ii) the validity of this Lease will not be affected, and (iii) the term
of this Lease will not be extended; provided, that if Landlord has not delivered
the Premises to Tenant with all of the Landlord Work described in Rider I
attached hereto completed on or before August 1, 2014, then Tenant may declare
this Lease canceled and of no further force and effect and recover from Landlord
all costs and expenses incurred by Tenant.  If Landlord is delayed in delivering
the Premises by Tenant’s actions, then the date set forth in the preceding
sentence shall be extended by one day for each day of Tenant delay.

Holding Over.  If Tenant, or any party claiming rights to the Premises through
Tenant, retains possession of the Premises without the written consent of
Landlord after the Expiration Date or earlier termination of this Lease, such
possession will constitute a tenancy at will, subject, however, to all the terms
and provisions of this Lease except for (i) the Term and (ii) the Base Annual
Rent, which Base Annual Rent will become an amount equal to one and one half
 (1-1/2) times the Base Annual Rent in effect immediately prior to the
Expiration Date.  No holding over by Tenant, and no acceptance of rental
payments by Landlord during a holdover period, whether with or without consent
of Landlord, will operate to extend this Lease.




3.

MONETARY PROVISIONS

3.1

Base Annual Rent.  Subject to the prepaid rent provisions of Section 3.4, Tenant
will pay as the monthly installment of “Base Annual Rent” for each month of the
Term, the sum set forth under “Monthly Base Rent”: in the Basic Lease Provisions
(subject to proration as provided in this Section 3.1 of Part Two of this
Lease), in advance on the first day of each calendar month of the Term, without
deduction, offset, prior notice, or demand, and in lawful money of the United
States.  Rental shall accrue from the Commencement Date, and will be payable to
Landlord In the event rent is not paid timely there will be an additional charge
of $50.00 per transaction to reimburse Landlord for processing costs.  If the
Commencement Date is not the first day of a calendar month, Tenant will pay to
Landlord on the Commencement Date a portion of the monthly installment of Base
Annual Rent prorated on the basis of a thirty (30) day month.  








Part Two – Page 2




--------------------------------------------------------------------------------







3.1.

Tenant’s Share of Certain Costs.  In addition to all other sums due under this
Lease, Tenant will pay to Landlord, in the manner and at the times set forth
below, Tenant’s Pro Rata Share of Operating Costs for each calendar year or
partial calendar year.

(a)

Operating Costs.  “Operating Costs” will mean all reasonable costs, charges, and
expenses determined in accordance with generally accepted accounting principals
applied consistently from year to year incurred by Landlord in connection with,
operating, maintaining, repairing, insuring and managing the Project during the
Lease term, computed on an accrual basis and including, without limitation,
costs, charges and expenses incurred with respect to the items enumerated as
“Operating Cost Examples” in Paragraph 2 of Exhibit C to this Lease.  Operating
Costs will not include those items enumerated as “Operating Cost Exclusions” in
Paragraph 1 of Exhibit C to this Lease.

(a)

Pro Rata Share Computation. "Tenant's Pro Rata Share" of Operating Costs will be
computed by multiplying (i) the Operating Costs per square foot of Rentable Area
in the Building for each calendar year times (ii) the number of square feet of
Rentable Area in the Premises.




(b)

Estimated Costs.  Tenant’s Pro Rata Share of Operating Costs for the remainder
of the first calendar year (whether full or partial) and for each subsequent
calendar year of the Term will be estimated by Landlord, and notice of such
estimated amounts will be given to Tenant at least thirty (30) days prior to the
Commencement Date or the beginning of each calendar year, as the case may be.
 If Commencement Date does not occur on January 1, for the partial calendar year
after the Commencement Date, Tenant will pay to Landlord each month, at the same
time the monthly installment of Base Annual Rent is due, an amount equal to the
Tenant’s estimated Pro Rata Share of Operating Costs for the remainder of such
calendar year divided by the number of full months remaining in such year.  For
each full calendar year of the Term, Tenant will pay to Landlord each month, at
the same time the monthly installment of Base Annual Rent is due, an amount
equal to one-twelfth (1/12) of Tenant’s estimated Pro Rata Share of Operating
Costs due for such calendar year.  If the Expiration Date does not occur on
December 31, for the partial calendar year preceding the Expiration Date, Tenant
will pay to Landlord, each month, at the same time the monthly installment of
Base Annual Rent is due, an amount equal to the amount of Tenant’s estimated Pro
Rata Share of Operating Costs for such partial calendar year divided by the
number of full calendar months of such partial calendar year.

(c)

Estimate Revisions.  At any time and from time to time during the Term, but not
more than once in calendar year, Landlord will have the right, by prior written
notice to Tenant, to change the monthly amount then payable by Tenant for
Tenant’s estimated Pro Rata Share of Operating Costs to reflect more accurately,
in the commercially reasonable judgment of Landlord, Tenant’s actual Pro Rata
Share of Operating Costs for the then current calendar year.  Tenant will begin
paying the revised estimated amount together with the next monthly payment of
Base Annual Rent due thirty days after receipt by Tenant of Landlord’s notice.

(d)

Annual Adjustments.  On or before April 1 of each calendar year, Landlord will
prepare and deliver to Tenant a statement setting forth the calculation of
Tenant’s actual Pro Rata Share of Operating Costs for the previous calendar
year.  Within thirty (30) days after receipt of the statement of Tenant’s actual
Pro Rata Share of Operating Costs, Tenant will pay to Landlord, or Landlord will
credit against the next rental or other payment or payments due from Tenant, as
the case may be, the difference between Tenant’s actual Pro Rata Share of
Operating Costs for the preceding calendar year and Tenant’s estimated Pro Rata
Share of Operating Costs paid by Tenant during such year.

(e)

Annual Reconciliation:  Within one hundred fifty (150) days after the end of
each calendar year during the Term, or as soon as reasonably practicable
thereafter, Landlord shall provide Tenant a statement showing the Operating
Expenses and Taxes for said calendar year, prepared in accordance with generally
accepted accounting practices consistently applied from year to year, and a
statement prepared by Landlord comparing Estimated Additional Rent paid by
Tenant with actual Additional Rent.  If the Estimated Additional Rent paid by
Tenant, if any, exceeds the actual Additional Rent for said calendar year,
Landlord shall pay Tenant an amount equal to such excess if any, by direct
payment to Tenant within thirty (30) days of the date of such statement.  If the
actual Additional Rent exceeds Estimated Additional Rent for said calendar year,
Tenant shall pay the difference to Landlord within thirty (30) days of receipt
of the statement.  The provisions of this paragraph shall survive the expiration
or termination of this Lease Agreement.  Any amount due to the Landlord as shown
on Landlord’s statement described above, whether or not disputed by Tenant as
provided herein shall be paid by Tenant when due





Part Two – Page 3




--------------------------------------------------------------------------------







as provided above, without prejudice to any subsequent written exception made
pursuant to Section 6.I.  The Base Rent, Additional Rent and all other sums of
money that become due and payable under this Lease Agreement shall collectively
be referred to herein as “Rent”.

(f)

Tenant’s Right to Audit Operating Costs.  Tenant shall have the right, at its
expense and at a reasonable time, to audit Landlord’s books relevant to the
Operating Costs due under this Section 3.2 of Part Two of this Lease.  Audit
must be completed within ninety (90) days of Landlord notifying Tenant of annual
operating expense statement.

(g)

Final Partial Year.  If the Term will expire or this Lease has been terminated
prior to a final determination of the Tenant’s actual Pro Rata Share of
Operating Costs, the amount of adjustment between Tenant’s estimated Pro Rata
Share and Tenant’s actual Pro Rata Share of Operating Costs payable for the
preceding calendar year and/or the final partial calendar year of the Term will
be projected by the Landlord based upon the best data available to Landlord at
the time of the estimate.  Within thirty (30) days after receipt of a statement
from Landlord setting forth Landlord’s projections, Tenant will pay to Landlord,
or Landlord will pay to Tenant, as the case may be, the difference between
Tenant’s projected actual Pro Rata Share of Operating Costs for the period in
question and Tenant’s estimated Pro Rata Share of Operating Costs paid by Tenant
for the period in question.  The obligations set forth in the preceding sentence
will survive the Expiration Date or earlier termination of this Lease.

(h)

Adjustment for Occupancy.  During any calendar year in which the Building has
less than full occupancy, Operating Costs that vary with the occupancy of the
Building will be computed as though the Building had been 95% occupied for the
entire calendar year.

3.2.

Personal Property Taxes.  Tenant agrees to pay, before delinquency, all taxes,
fees or charges, rates, duties and assessments, imposed, levied or assessed
directly against Tenant, or indirectly through Landlord provided Landlord sends
notice of such assessment to Tenant prior to delinquency (but in no event later
than ten (10) days before the due date), and payable during the Term hereof,
upon Tenant’s equipment, furniture, movable trade fixtures and other personal
property located in the Premises.  Tenant will also pay, before delinquency,
business and other taxes, fees or charges, rates, duties and assessments
imposed, levied or assessed because of the Tenant’s occupancy of the Premises or
upon the business or income of the Tenant generated from the Premises.  Tenant,
however, may dispute and contest such personal property taxes, and in such case
such disputed item need not be paid until finally adjudged to be valid and any
right to appeal has lapsed.  At the conclusion of such contest, Tenant shall pay
the items contested to the extent that they are held valid, together with all
items, court cost, interest, and penalties relating thereto.

3.3.

Prepaid Rent.  Concurrently with Tenant’s execution of this Lease, Tenant will
pay to Landlord the sum specified in Paragraph 8 of the Basic Lease Provisions
as “Prepaid Rent” which sum will be credited to the first full month’s Base
Annual Rent in the manner set forth in the Basic Lease Provisions.

3.4.

Security Deposit.  Contemporaneously with the execution of this Lease, Tenant
will pay Landlord the sum set forth in Paragraph 7 of the Basic Lease Provisions
as “Security Deposit” as security for the performance by Tenant under this
Lease.  If Tenant defaults with respect to any provision of this Lease, and the
same is not cured within any applicable grace or cure periods hereunder,
Landlord may, but will not be required to, use, apply or retain all or any part
of the Security Deposit for the payment of any rent or any other sum in default,
or for the payment of any other amount which Landlord may spend or become
obligated to spend by reason of Tenant’s default, or to compensate Landlord for
any other loss or damage which Landlord may suffer by reason of Tenant’s
default.  If any portion of the Security Deposit is so used or applied, Tenant
will, upon demand therefore, deposit cash with Landlord in an amount sufficient
to restore the Security Deposit to the original amount.  If Tenant fully
performs every provision of this Lease to be performed by Tenant, including
surrender of the Premises in accordance with Section 7.4, the Security Deposit
will be returned to Tenant within thirty (30) days after the Expiration Date.
 Tenant will not assign or encumber Tenant’s interest in the Security Deposit
and neither Landlord nor Landlord’s successors or assigns will be bound by any
such attempted assignment or encumbrance of the Security Deposit.

3.5.

Late Payments.  After the second instance of Tenant’s failure to pay when due
any installment of Base Annual Rent on or before the fifth (5th) day of the
calendar month, interest will accrue from the date on which such sum is due and
such Interest, together with a “Late Charge” (herein so called) in an amount
equal to five  percent (5%) of the installment then due, will be paid by Tenant
to Landlord at the time of payment of the delinquent sum.  





Part Two – Page 4




--------------------------------------------------------------------------------







Landlord shall not be required to notify Tenant of nonpayment by the fifth day
of the month after the second instance of such delay.  The Late Charge is agreed
by Landlord and Tenant to be a reasonable estimate of the extra administrative
expenses incurred by Landlord in handling such delinquency.  

3.6.

Interest.  Whenever reference is made in this Lease to the accrual of interest
on sums due Landlord or whenever any amount owed to Landlord is not paid when
due, such sum will bear interest (“Interest”) at an annual rate equal to the
lesser of (i) two percent (2%) over the “base” or “prime” rate published from
time to time by Citibank, N.A., or (ii) the maximum lawful rate.

3.7.

Administrative Reimbursement.  In the event Landlord performs construction,
maintenance, or repairs for Tenant under Sections 7.3 or 12.2 of Part Two of
this Lease, Tenant will reimburse Landlord within ten (10) business days after
receipt of an invoice from Landlord for the cost of such construction,
maintenance or repairs plus an amount equal to percent (7%) of such costs
(“Administrative Reimbursement”) to reimburse Landlord for administration and
overhead.

3.8.

Additional Rent.  Any payments to be made by Tenant to Landlord under this Lease
in addition to the Base Annual Rent, whether or not denominated as rent, will be
deemed to be additional rent under this Lease for the purpose of securing their
collection and will constitute rent for purposes of Section 502 of the
Bankruptcy Code.  Landlord will have the same rights and remedies upon Tenant’s
failure to make such payments as for the nonpayment of Base Annual Rent.

4.

CONSTRUCTION

Tenant accepts the Premises in its “as-is” condition except as detailed in Rider
I.  Except as provided in Rider I, Tenant acknowledges that Landlord has not
undertaken to perform any modification, alteration or improvement to the
Premises.  BY TAKING POSSESSION OF THE PREMISES, TENANT WAIVES (i)ANY CLAIMS DUE
TO DEFECTS IN THE PREMISES, EXCEPT AS PROVIDED IN SECTION 1.5 AND 6.3(a); AND
(ii) ALL EXPRESS AND IMPLIED WARRANTIES OF FITNESS FOR ANY PARTICULAR PURPOSE.
 Except to the extent otherwise expressly provided in this Lease, Tenant waives
the right to terminate the Lease due to the condition of the Premises.

5.

SERVICES AND UTILITIES

5.1.

Services by Landlord.  Provided Tenant is not in default under this Lease, and
subject to the conditions and standards set forth in this Lease and to
standards, limitations and guidelines imposed by governmental authorities and
utility companies, Landlord will furnish or cause to be furnished the following
services and utilities:  (i) heat and air conditioning to the Premises to
maintain a comfortable temperature range between 70° and 76 ° on a year round
basis during “Normal Business Hours” (as defined in the Rules and Regulations),
(ii) water at the normal temperature of the supply of water to the Building for
lavatory and drinking purposes through fixtures installed by Landlord or by
Tenant with Landlord’s consent; (iii) janitorial cleaning services to those
portions of the Premises which are used for office purposes five (5) days per
week (except on holidays observed by the Building – See Exhibit D Rules and
Regulations for a list of Federal Holidays observed); (iv) twenty-four (24)
hour, nonexclusive passenger elevator service and, when scheduled through the
Building management, nonexclusive freight elevator service to the floor(s) on
which the Premises are located; (v) routine maintenance in the Common Areas;
(vi) replacement of standard light bulbs, fluorescent tubes, and ballasts in the
Premises; and (vii) electric current to the Premises for standard office
lighting and office machines which consume electric current within the
parameters set forth in Section 5.3(a)(i) of this Lease.    Landlord, at his
sole discretion, may elect to reduce the number of janitorial visits per week
from five (5) per week to three (3) per week. This reduction in weekly service
may be performed to decrease operating expenses and to implement a more energy
efficient policy.  Individual conditions will be addressed as necessary.  

5.2.

Tenant’s Obligations.  Tenant will pay for, prior to delinquency, all telephone
charges and all other materials and services not expressly the obligation of
Landlord that are furnished to or used on or about the Premises during the Term
of this Lease.

Landlord and Tenant agree that there are several telecommunications companies
(hereinafter “Telco”)





Part Two – Page 5




--------------------------------------------------------------------------------







which serve the lease premises.  As each of the Telco’s offer its own set of
advantages and disadvantages, Tenant agrees to select a Telco within 30 days of
signing this lease and to provide Landlord a copy of its contract with the Telco
which will include services to be rendered as well as the term of the agreement.
 Tenant agrees, at Landlord’s option, to cause all of the wiring and other Telco
equipment to be removed from the premises upon the termination of this lease.
 Should any changes be made to the Telco vendor during the term of the Lease,
Tenant must advise Landlord of these changes in addition to any revisions to the
Telco contract etc.




5.3.

Tenant’s Additional Service Requirements.

(a)

Additional Services Requiring Landlord Consent.  Tenant will not, without
Landlord’s prior consent, do the following:  (i) install or use special lighting
beyond Building standard, or any equipment, machinery, or device in the Premises
which requires a nominal voltage of more than one hundred twenty (120) volts
single phase, or which in Landlord’s reasonable opinion exceeds the capacity of
existing feeders, conductors, risers, or wiring in or to the Premises or
Building, or which requires amounts of water in excess of that usually furnished
or supplied for use in office space, or which will decrease the amount or
pressure of water or the amperage or voltage of electricity Landlord can furnish
to other occupants of the Building; (ii) install or use any heat or
cold-generating equipment, machinery or device which affects the temperature
otherwise maintainable by the heat or air conditioning system of the Building;
(iii) use portions of the Premises for special purposes requiring greater or
more difficult cleaning work than office areas, such as, but not limited to,
kitchens, except the break-room contemplated by Tenant for its suite  ,
reproduction rooms, interior glass partitions, and non-Building standard
materials or finishes; or (iv) accumulate refuse or rubbish in excess of that
ordinarily accumulated in business office occupancy.

(b)

Providing Additional Services.  If, in the commercially reasonable opinion of
Landlord, additional services to Tenant are necessary, Landlord will have the
following rights upon at least thirty (30) days’ prior written notice to Tenant:

(i)

Removal by Tenant.  Landlord may require that Tenant cease the activity or
remove the item (or refuse to permit the activity or installation of the item),
causing (or which will cause) the need for such additional service, if Landlord
and Tenant are not able to agree upon a mutually satisfactory method for
providing such additional services or, in the commercially reasonable opinion of
Landlord, providing such additional service is not operationally or economically
feasible.

(ii)

Separate Metering.  With respect to additional utility consumption, Landlord may
install and maintain separate metering devices, or may cause periodic usage
surveys to be prepared by an engineer employed by Landlord for such purpose.
 The cost of the additional utility consumption plus, if  Landlord installs and
maintains separate meters, the cost of such meters and their installation
(amortized over a reasonable useful life of the meter but prorated for the
remainder of the Lease term), maintenance and repair, or if Landlord orders
usage surveys, the cost of such surveys, will be the obligation of Tenant.
Notwithstanding anything herein contained to the contrary Landlord acknowledges
that the use of the Premises as herein contemplated by Tenant does not increase
the utility consumption usage/costs to the Building.

(iii)

Additional HVAC.  With respect to heat or cold generating equipment, Landlord
may furnish additional heat or air conditioning to the Premises, or install
supplementary heating or air conditioning units in the Premises or elsewhere in
the Building, or modify the existing heating or air conditioning system in the
Premises.  The cost of additional heat or air conditioning, supplementary units,
or modifications to the existing system (amortized over the reasonable life of
the system but prorated for the remainder of the Lease term) will be the
obligation of Tenant.

(iv)

Replacement Bulbs.  With respect to lighting beyond standard lighting used
throughout the Building, Landlord may purchase and replace, at the expense of
the tenant, light bulbs and ballasts and/or fixtures.

(v)

Cleaning Contractor.  With respect to additional cleaning work, Landlord may
instruct Landlord’s janitorial contractor to provide such services and the cost
of such service will be the obligation of Tenant;





Part Two – Page 6




--------------------------------------------------------------------------------







(c)

After Hours Heat or Air Conditioning.  Landlord will provide after hours heat or
air conditioning, at the cost of Tenant, upon request from Tenant received no
later than 3:00 p.m. on a week day for service required the same night (or prior
to business hours of the following day) or 12:00 p.m. of the last business day
before a weekend or a holiday for service required on a weekend or holiday.  The
cost of after hours heat or air conditioning will be reasonably determined from
time to time by Landlord and, upon request, confirmed in writing to Tenant.

(d)

Payment.  Tenant will pay to Landlord the cost of any additional service and any
other cost for which Tenant is obligated under Section 5.3(b) within thirty (30)
days after receipt of an invoice with respect to same from Landlord.

5.4.

Interruption of Utility Service.  Landlord will use Landlord’s best efforts to
provide the services required of Landlord under this Lease.  However, Landlord
reserves the right, without any liability to Tenant and without affecting
Tenant’s covenants and obligations under this Lease, to stop or interrupt or
reduce any of the services listed in Section 5.1 or to stop or interrupt or
reduce any other services required of Landlord under this Lease, whenever and
for so long as may be necessary, by reason of (i) accidents or emergencies, (ii)
with twenty four hours prior written notice to Tenant the making of repairs or
changes which Landlord in good faith deems necessary or is required or is
permitted by this Lease or by law to make, (iii) difficulty in securing proper
supplies of fuel, water, electricity, labor or supplies,  (iv) the compliance by
Landlord with governmental or utility company energy conservation measures, or
(v) the exercise by Landlord of any right under Section 6.6.  Landlord will, in
the event of an interruption of a utility service, use Landlord’s best efforts
to cause such service to be resumed.  However, no interruption or stoppage of
any of such services will ever be construed as an eviction of Tenant nor will
such interruption or stoppage cause any abatement of the rent and additional
rent payable under this Lease (except as expressly set forth in the following
sentence) or in any manner relieve Tenant from any of Tenant’s obligations under
this Lease.  Notwithstanding the foregoing, in the event that any such service
is interrupted and such service(s) is not restored within a forty-eight (48)
hour period, Tenant shall be entitled to an abatement of Base Annual Rent for
each day or portion of a day thereafter during which such service(s) is not
reinstated. Notwithstanding anything to the contrary in Article 5 of this Lease,
in the event there is an interruption in services which is not due in part to
the negligence of the Tenant and as a direct result of such interruption Tenant
is unable to occupy the Premises for the purposes set forth in Section 6.1 of
this Lease, and in fact Tenant does not occupy the Premises for such purposes,
the Base Rent and any Additional Rent payable to Landlord shall be abated from
the third day after such interruption until such time as such services are
reinstated or Tenant again occupies the Premises. In the event said interruption
of services extends for a period of sixty (60) days and, as a result thereof,
Tenant cannot occupy the Premises for a period of sixty (60) days, Tenant shall
have the right to terminate this Lease without further liability to Landlord

6.

OCCUPANCY AND CONTROL

6.1.

Use.  The Premises will be used and occupied by Tenant for general office
purposes and for no other purposes.  In no event will the term “general office
purposes” be construed to include the following uses:  educational facility,
school, telemarketing, or personnel agency.  Tenant will at no time permit the
Premises to be occupied by more than one (1) person (including contractors and
employees) for every two hundred (200) square feet of Rentable Area. Outside
storage, including, without limitation, trucks and other vehicles, is prohibited
without Landlord's prior written consent

6.2.

Rules and Regulations.  Tenant’s use of the Premises and the Common Areas will
be subject at all times during the Term to the “Rules and Regulations” attached
to the Lease as Exhibit D and to any reasonable, non-discriminatory
modifications of such Rules and Regulations that are applicable to all tenants
of the Project and any additional reasonable, non-discriminatory Rules and
Regulations from time to time promulgated by Landlord.  Additional Rules and
Regulations will not become effective and a part of this Lease until a copy of
same has been delivered to Tenant.  Landlord shall use best efforts to cause
other occupants of the Building to comply with the Rules and Regulations,
however, the inability of Landlord to cause another occupant of the Building to
comply with the Rules and Regulations will neither excuse Tenant’s obligation to
comply with such Rules and Regulations or any other obligation of Tenant under
this Lease nor cause the Landlord to be liable to Tenant for any damage
resulting to Tenant.  Tenant will cause Tenant’s employees, servants and agents
to comply with the Rules and Regulations.

6.3.

Additional Covenants of Tenant; Representation of Landlord





Part Two – Page 7




--------------------------------------------------------------------------------







(a)

Laws, Statutes.  Tenant will, at Tenant’s sole cost, promptly comply with (i)
all laws, orders, regulations, and other government requirements now in force or
hereafter enacted relating to the use, condition, or occupancy of the Premises,
including without limitation, (A) Title III of The Americans with Disabilities
Act of 1990, all regulations issued thereunder, and the Accessibility Guidelines
for Buildings and Facilities issued pursuant thereto, and the Texas
Architectural Barriers Act, as the same are in effect on the date of this Lease
and as hereafter amended, (“Disabilities Acts”), and (B) all applicable laws,
ordinances, and regulations (including consent orders and administrative orders)
relating to public health and safety and protection of the environment and
regulation of “Hazardous Substances”, as such term is defined in Article 21 of
the General Lease Provisions (“Environmental Laws”), and (ii) all rules, orders,
mandates, directives, regulations and requirements pertaining to the use of the
Premises and the conduct of Tenant’s business imposed by Landlord’s insurers,
American Insurance Association (formerly known as “National Board of Fire
Underwriters”) or insurance service office, any utility company serving the
Building or any other similar body having jurisdiction over the Building, any
related parking areas, and the Premises.  Landlord represents and warrants to
Tenant that the Premises are, and as of the Commencement Date will be, in
compliance with all such laws, orders, regulations and other governmental
requirements, and, to the extent they are not, Landlord will, at its sole cost
and expense, make such repairs, alterations or changes as may be required to
bring the Premises into compliance, unless Tenant performs modifications after
the Commencement Date which require compliance with city ordinances, in which
case such requirements for compliance shall be at Tenant’s sole cost. Landlord
represents to Tenant that Landlord has no reason to believe that at the time of
the execution of this Lease the Building does not meet all of the requirements
stated in this Article 6.3.(a).

(b)

Nuisance.  Tenant will not do or permit anything to be done in or about the
Premises which will in any way unreasonably obstruct or interfere with the
operation of the Project or with the rights of other tenants or occupants of the
Project or injure, disturb or annoy other tenants or occupants of the Project.

(c)

Building Reputation.  Tenant will not use or permit the Premises to be used for
any objectionable purpose or any purpose which, in the commercially reasonable
opinion of the Landlord, harms the business or reputation of the Landlord or
Building, or any part of the Building, or deceives or defrauds the public.

(d)

Recording.  Tenant will not record this Lease or any memorandum of this Lease
without the prior written consent of Landlord.  Tenant will, upon request of
Landlord, execute, acknowledge and deliver to Landlord a short form or
memorandum of this Lease for recording purposes.

6.4.

Access by Landlord.  Landlord reserves the right for Landlord and Landlord’s
agents after twenty four (24) hours prior written notice to Tenant, except
during an emergency when notice is waived to enter the Premises at any
reasonable time (i) to inspect the Premises, (ii) to supply janitorial service
or other services to be provided by Landlord to Tenant under this Lease, (iii)
to show the Premises to prospective lenders, or purchasers, (iv) to show the
Premises to prospective tenants during the last three months of the Lease Term
upon at least two (2) business days prior notice to Tenant; (v) to alter,
improve, maintain or repair the Premises or any other portion of the Building
abutting the Premises, (vi) to install, maintain, repair, replace or relocate
any pipe, duct, conduit, wire or equipment serving other portions of the
Building but located in the ceiling, wall or floor of the Premises, (vii) to
perform any other obligation of Tenant after Tenant’s failure to perform same,
or (viii) upon default by Tenant under this Lease.  If Landlord enters the
Premises for the purpose of performing work, Landlord may erect scaffolding and
store tools, material, and equipment in the Premises when required by the
character of the work to be performed.  In no event, however, shall Landlord in
any way interfere with or obstruct normal business operations in the Premises or
store tools, material, and equipment in more than ten (10%) rentable space in
the Premises for over two (2) consecutive days.  The City of Spring Valley fire
drills do not violate this provision.

6.5.

Control of Project.  The Building and Common Areas will be at all times under
the exclusive control, management and operation of the Landlord.  Landlord
hereby reserves the right from time to time (i) to alter or redecorate the
Project, or any part thereof, or construct additional facilities adjoining or
proximate to the Project; (ii) to close temporarily doors, entry ways, public
spaces and corridors and after twenty four (24) hours prior written notice to
Tenant to interrupt or suspend temporarily Building services and facilities in
order to perform any redecorating or alteration or in order to prevent the
public from acquiring prescriptive rights in the Common Areas; and (iii) to
change the name of the Building.

6.6.

Minimization of Disruption.  Landlord will use reasonable efforts not to disrupt
Tenant’s operations in the Premises during the exercise of Landlord’s rights or
the performance by Landlord of Landlord’s obligations





Part Two – Page 8




--------------------------------------------------------------------------------







under this Lease, but will not be required to incur extra expenses in order to
minimize such disruption unless Landlord’s performance of its obligations is
caused solely by Landlord’s gross negligence or omission.  No exercise by
Landlord of any right or the performance by Landlord of Landlord’s obligations
under this Lease will constitute actual or constructive eviction or a breach of
any express of implied covenant for quiet enjoyment.

7.

REPAIRS, MAINTENANCE AND ALTERATIONS

7.1.

Landlord’s Repair Obligations.  Landlord will, subject to the casualty
provisions of Article 9, maintain the (i) the Common Areas and Service Areas,
(ii) roof, foundation, exterior windows and load bearing items of the Building;
(iii) exterior surfaces of walls; (iv) plumbing, pipes and conduits located in
the Common Areas or Service Areas of the Building, and (v) the Building central
heating, ventilation and air conditioning, electrical, mechanical and plumbing
systems.  Landlord will not be required to make any repair unless caused by the
negligent act or willful misconduct of Landlords employees, agents, invitees,
subtenants, licensees or contractors, in connection with or resulting from (1)
any unapproved alteration or modification to the Premises or to Building
equipment performed by, for or because of Tenant or to special equipment or
systems installed by, for or because of Tenant, (2) the installation, use or
operation of Tenant’s property, fixtures and equipment, (3) the moving of
Tenant’s property in or out of the Building or in and about the Premises, (4)
Tenant’s use or occupancy of the Premises in violation of Article 6 or in a
manner not contemplated by the parties at the time of execution of this Lease
(e.g., subsequent installation of special use rooms), (5) the negligent act or
willful misconduct of Tenant and Tenant’s employees, agents, invitees,
subtenants, licensees or contractors, (6) fire or other casualty, except as
provided in Article 9, or (7) condemnation, except as provided in Article 10.
 Depending upon the nature of repairs undertaken by Landlord, the cost of such
repairs will be borne solely by Landlord or reimbursed to Landlord either by a
particular tenant or tenants or by all tenants as an Operating Cost.

7.2.

Tenant’s Repair Obligations.  Except for janitorial services provided by
Landlord, Tenant, at Tenant’s expense, will maintain the Premises in good order,
condition and repair including, without limitation, the interior surfaces of the
windows, walls and ceilings; floors; wall and floor coverings; window coverings;
doors; interior windows; and all switches, fixtures and equipment in the
Premises.  Upon receipt of reasonable  notice from Tenant, Landlord will
perform, at the expense of Tenant, all repairs and maintenance to plumbing,
pipes and electrical wiring located within walls, above ceiling surfaces and
below floor surfaces resulting from the use of the Premises by Tenant.  In no
event will Tenant be responsible for any plumbing, pipes and electrical wiring,
switches, fixtures and equipment located in the Premises but serving another
tenant or for portions of the central heat, ventilation and air conditioning,
electrical, mechanical and plumbing systems of the Building which are located in
the Premises, except for (i) repairs resulting from the negligence or willful
misconduct of Tenant and Tenant’s employees, agents, invitees, subtenants,
licensees or contractors, (ii) modifications made to such systems by, for, or
because of Tenant, and (iii) special equipment installed by, for, or because of
Tenant.

7.3.

Rights of Landlord.  - In the event Tenant fails, in the reasonable judgment of
Landlord, to maintain the Premises in good order, condition and repair, Landlord
shall provide Tenant with written notice of any required repair and if Tenant
fails to make such repair within a reasonable time (not to exceed thirty (30)
days), Landlord will have the right to perform such maintenance, repairs,
refurbishing or repairing at Tenant’s expense. Provided, however, that if the
nature of Tenant’s default is such that more than thirty (30) days are
reasonably required to cure, then such default shall be deemed to have been
cured if Tenant commences such performance within said thirty (30) day period
and thereafter diligently completes the required action within a reasonable time

7.4.

Surrender.  Upon the expiration or earlier termination of this Lease or upon the
exercise by Landlord of Landlord’s right to re-enter the Premises without
terminating this Lease in the event of Tenant’s default as provided in Section
12.1 and 12.2 (b), Tenant will surrender the Premises in the same condition as
received or as subsequently improved by Landlord or Tenant, except for (i)
ordinary wear and tear and (ii) damage by fire, earthquake, acts of God or the
elements, and will deliver to Landlord all keys for the Premises and
combinations to safes located in the Premises.  Tenant will, at Landlord’s
option, remove, or cause to be removed, from the Premises or the Building, at
Tenant’s expense and as of Expiration Date or earlier termination of this Lease,
all signs, notices, displays, millwork, non-movable trade fixtures, or, at the
option of Landlord, which shall be determined at the time Tenant requests such
leasehold improvements any leasehold improvements placed in the Premises by or
at the request of Tenant.  Tenant agrees to repair, at Tenant’s expense, any
damage to the Premises or any other part of the Project resulting from the
removal of any articles of personal property, movable business or trade
fixtures, machinery, equipment, furniture, movable partitions or tenant
improvements except those Tenant Improvements placed on the





Part Two – Page 9




--------------------------------------------------------------------------------







Premises by Landlord as an inducement to enter into this Lease, including
without limitation, repairing the floor and patching and painting the walls
where required by Landlord.  Tenant’s obligations under this Section 7.4 will
survive the expiration or earlier termination of this Lease.  If Tenant fails to
remove any item of property permitted or required to be removed at the
expiration or earlier termination of the Term, Landlord, may, upon five (5)
business days prior written notice to Tenant, at Landlord’s option, (a) remove
such property from the Premises at the expense of Tenant place such property in
storage at the expense of Tenant.  Any property of Tenant remaining in the
Premises thirty (30) days after the Expiration Date or earlier termination of
this Lease will be deemed to have been abandoned by Tenant.

7.5.

Alterations by Tenant.

(a)

Approval Required.  Tenant will not make, or cause or permit to be made, any
additions, alterations, installations or improvements in or to the Premises
(collectively, “Alterations”), in excess of twenty five hundred dollars ($2,500)
in each instance, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed.  Unless Landlord has
waived such requirement in writing, together with Tenant’s request for approval
of any Alteration, Tenant must also submit details with respect to the proposed
source of funds for the payment of the cost of the Alteration by Tenant, design
concept, plans and specifications, names of proposed contractors, and financial
and other pertinent information about such contractors (including without
limitation, the labor organization affiliation or lack of affiliation of any
contractors), certificates of insurance to be maintained by Tenant’s
contractors, hours of construction, proposed construction methods, details with
respect to the quality of the proposed work and evidence of security (such as
payment and performance bonds) to assure timely completion of the work by the
contractor and payment by the contractor of all costs of the work.  With respect
to any Alteration which is visible from outside the Premises, such proposed
Alteration must, in the opinion of Landlord, also be architecturally and
aesthetically harmonious with the remainder of the Building.

(b)

Complex Alterations.  If the nature, volume or complexity of any proposed
Alterations, causes Landlord to consult with an independent architect, engineer
or other consultant, Tenant will reimburse Landlord for the reasonable fees and
expenses incurred by Landlord, such fees not to exceed five hundred dollars
($500.00).  If any improvements will affect the basic heat, ventilation and air
conditioning or other Building systems or the Building, Landlord may require
that such work be designed by consultants reasonably designated by Landlord and
be performed by Landlord or Landlord’s contractors.

(c)

Standard of Work.  All work to be performed by or for Tenant pursuant hereto
will be performed diligently and in a workmanlike manner, and in compliance with
all applicable laws, ordinances, regulations and rules of any public authority
having jurisdiction over the Project and/or Tenant, including, without
limitation, the Disabilities Acts, Environmental Laws, and Landlord’s insurance
carriers.  Landlord will have the right, but not the obligation, to inspect
periodically the work on the Premises and may only require changes in the method
or quality of the work that are necessary to comply with this Section 7.5 (c) of
Part Two of this lease.

(d)

Ownership of Alterations.  All Alterations made by or for Tenant (other than the
Tenant’s movable trade fixtures), will immediately become the property of the
Landlord, without compensation to the Tenant; provided, however, Landlord will
have no obligation to repair, maintain or insure such Alterations.  Carpeting,
shelving and cabinetry will be deemed improvements of the Premises and not
movable trade fixtures, regardless of how or where affixed.  Such Alterations
will not be removed by Tenant from the Premises either during or at the
expiration or earlier termination of the Term and will be surrendered as a part
of the Premises unless Landlord has requested that Tenant remove such
Alterations.  Racking for servers or network equipment shall not be deemed as
movable trade fixtures.  

7.6.

Liens.  Tenant will keep the Premises and the Building free from any liens
arising out of work performed, materials furnished, or obligations incurred by
or on behalf of or for the benefit of Tenant.  If Tenant does not, within thirty
(30) days following the imposition of any such lien, cause such lien to be
released of record by payment or diligent contest such lien and posting of a
proper bond or other security, Landlord will have, in addition to all other
remedies provided in this Lease and by law, the option, to cause the same to be
released by such means as Landlord deems proper, including payment of the claim
giving rise to such lien.  All sums paid and expenses incurred by Landlord in
connection therewith, including reasonable attorneys’ fees, will be payable to
Landlord by Tenant on demand with Interest from the date such sums are expended.





Part Two – Page 10




--------------------------------------------------------------------------------







8.

INSURANCE

8.1.

Insurance Required of Tenant.  Tenant will, at Tenant’s sole expense, procure
and maintain the coverage required by this Section 8.1.

(a)

Commercial General Liability Insurance.  Tenant will procure and maintain
commercial general liability insurance (“Liability Insurance”) which (a) insures
against claims for bodily injury, property damage, personal injury and
advertising injury arising out of or relating, directly or indirectly, to the
use, occupancy, or maintenance of the Premises or any portion of the Property by
Tenant or any of its agents, employees, contractors, invitees and licensees, (b)
insures, without exclusion, damage or injury arising from heat, smoke, or fumes
from a hostile fire, (c) has limits of not less than (i) $1,000,000.00 per
occurrence, (ii) $2,000,000.00 general aggregate per location, (iii)
$2,000,000.00 products and completed operations aggregate, (iv) $1,000,000.00
for personal and advertising injury liability, (v) $50,000.00 for fire damage
legal liability, and (vi) $5,000.00 for medical payments, (d) includes blanket
contractual liability and broad form property damage liability coverage, and (e)
contains a standard separation of insured’s provision.  

(b)

INTENTIONALLY DELETED.

(c)

Worker’s Compensation and Employer Liability Coverage.  Tenant will procure and
maintain workers’ compensation insurance and employer’s liability insurance to
the extent required by applicable law.

(d)

Property Insurance.  Tenant will procure and maintain property insurance
coverage (“Property Insurance”) for the following:  (i) all office furniture,
trade fixtures, office equipment, merchandise and all other items of Tenant’s
personal property in, on, at or about the Premises or any other part of the
Project;  and (ii) all leasehold improvements to the Premises constructed
pursuant to the Work Letter, if any, attached to this Lease, and other
improvements, betterments, and Alterations to the Premises.  Tenant’s Property
Insurance must be written on the broadest available “all- risk”
(special-causes-of-loss) policy form or an equivalent form acceptable to
Landlord, include an agreed-amount endorsement for no less than one hundred
percent (100%) of the full replacement cost of the covered items and property;
be written in amounts of coverage that meet any coinsurance requirements of the
policy or policies, and include vandalism and malicious mischief coverage, and
sprinkler leakage coverage.  Landlord must be named as an “additional insured as
its interest may appear” under Tenant’s Property Insurance.

(e)

All-risk Insurance.  All-risk property insurance covering all of Tenant’s
personal property, inventory, equipment, fixtures, alterations and improvements
at the Premises up to the replacement value of such property;

(f)

Other Tenant Insurance Coverage.  Tenant will, at Tenant’s sole expense, procure
and maintain any other and further insurance coverage’s that Landlord or
Landlord’s lender may reasonably require, that is reasonable and consistent with
similar quality buildings within a one mile radius of the Building.

8.2.

Form of Policies and Additional Requirements.  Each liability insurance policy
described above (except employer’s policies) shall name Landlord, Landlord’s
agent and advisor, Landlord’s property manager, and any mortgages, all as
additional insured’s.  Each property insurance policy described above shall name
Landlord as loss payee with respect to any permanently affixed improvements and
betterments.  to the Premises.  All such policies shall (i) be issued by
insurers licensed to do business in the state in which the Property is located,
(ii) be issued by insurers with a current rating of “A-” “VIII” or better in
Best’s Insurance Reports, (iii) be primary without right of contribution from
any of Landlord’s insurance, (iv) be written on an occurrence (and not
claims-made) basis, and (v) be uncancellable without at least thirty (30) days’
prior written notice to the Landlord.  At least fifteen (15) days before the
Commencement Date (or, if earlier, the date Tenant first enters into the
Premises for any reason), Tenant shall deliver to the Landlord certificates of
insurance satisfactory to Landlord for each such policy required above.  Within
ten (10) days after any such policy expires, Tenant shall deliver to the
Landlord a certificate of renewal evidencing replacement of the policy.  The
limits of insurance required by this Lease or as otherwise carried by Tenant
shall not limit the liability of Tenant or relieve Tenant of any obligations
under this Lease, except to the extent provided in any waiver of subrogation
contained in this Lease.  Tenant shall have sole responsibility for payment of
all deductibles.





Part Two – Page 11




--------------------------------------------------------------------------------







8.3.

Waiver of Subrogation.  Notwithstanding anything to the contrary in this Lease,
Landlord and Tenant each hereby releases and waives all rights to recovery,
claims or causes of action against the other and the other’s agents, trustees,
officers, directors and employees on account of any loss or damage which may
occur to the Premises, the Project or any improvements thereto or to any
personal property of such party to the extent such loss or damage is caused by a
peril which is required to be insured against under this Lease or is actually
insured against at the time of any such loss or damage, regardless of the cause
or origin (including negligence of the other party).  Landlord and Tenant each
covenants to the other that, to the fullest extent permitted by law, no insurer
shall hold any right of subrogation against the other party.  Each Party
covenants to the other party that all policies of insurance maintained by such
party respecting property damage shall be endorsed to provide such waiver of
subrogation, and each party agrees to advise all of its insurers in writing of
the waiver.  IT IS THE INTENTION OF LANDLORD AND TENANT THAT THE WAIVER
CONTAINED IN THIS SECTION 8.3 APPLY TO ALL CLAIMS DESCRIBED HEREIN, INCLUDING,
WITHOUT LIMITATION, ANY OF THE SAME THAT ARE CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE OF LANDLORD, TENANT OR THEIR RESPECTIVE EMPLOYEES, AGENTS, INVITEES,
SUBTENANTS, LICENSEES OR CONTRACTORS.  This Section shall control over any
indemnification clause contained in this Lease.

8.4.

Landlord’s Insurance.  The Landlord shall maintain throughout the Term all-risk
or fire and extended coverage insurance upon the Building in an amount equal to
the full replacement value thereof (or, in lieu thereof, a specified plan of
self-insurance).  The premiums for such insurance and of each endorsement
thereto shall be deemed to be part of the Insurance Costs for purposes of
Section 3.2 hereof.  Furthermore, Tenant shall pay, as Additional Rent and as
billed by Landlord, the entire amount of any increase in premiums for any
insurance obtained by Landlord which occurs solely due to the particular use of
the Premises by Tenant.  Notwithstanding anything herein contained to the
contrary Landlord acknowledges that the use of the Premises as herein
contemplated by Tenant does not increase the Insurance Premiums.

9.

DAMAGE OR DESTRUCTION

9.1.

Repair by Landlord.  Tenant will immediately notify Landlord of fire or other
casualty in the Premises.  If the Premises are damaged by fire or other casualty
and unless this Lease is terminated as hereinafter provided, Landlord will
proceed with reasonable diligence to repair the so-called “shell” of the
Premises and any leasehold improvements originally installed by Landlord.
 Landlord’s obligation to repair is subject to (i) delays which may arise by
reason of adjustment of loss under insurance policies, including, without
limitation, Tenant’s policy for leasehold improvements and betterments described
in Section 8.1 of this Lease, and (ii) other delays beyond Landlord’s reasonable
control.  Landlord’s obligation to repair will be limited to the extent of
insurance proceeds actually available to Landlord for repairs after the election
by the holder of any mortgage against the Building to apply a portion or all of
the proceeds against the debt owing to such holder.  Until Landlord’s repairs to
the Premises are completed, the Base Annual Rent and additional rent will abate
in proportion to the part of the Premises, if any, that is rendered
untenantable.

9.2.

Landlord’s Rights Upon The Occurrence of Certain Casualties.  In the event:  (i)
either the Premises or the Building (whether or not the Premises are affected)
is totally or partially destroyed or damaged by fire or other casualty and
repairs cannot, in Landlord’s reasonable judgment or within ten (10) days of
receipt of such a ruling by the insurance company, be completed within one
hundred twenty (120) days after the occurrence of such damage without the
payment by Landlord of overtime or other premiums; (ii) fifty percent (50%) or
more of the Rentable Area of the Building (wherever located) is damaged or
destroyed by fire or other casualty (whether or not the Premises are affected
thereby); (iii) damage is otherwise so great that Landlord, in Landlord’s
absolute discretion, decides to demolish the Building, in whole or in
substantial part; (iv) insurance proceeds remaining after payment of any
proceeds required to be paid to the holder of any mortgage affecting the Project
are insufficient to repair or restore the damage or destruction; (v) the
Building or the Premises are damaged or destroyed as a result of any cause other
than the perils covered by Landlord’s property insurance; or (vi) the Premises
are materially damaged, in Landlord’s or Tenant’s judgment, by fire or other
casualty during the last twenty-four (24) months of the Term; Landlord or Tenant
relating to sub-paragraph (vi) above, may elect (a) to the extent of the
insurance proceeds actually received by the Landlord, to proceed to repair,
restore or rebuild the Building or the Premises, in which event this Lease will
continue in effect, or (b) to terminate this Lease (effective as of the event of
destruction) upon thirty (30) days’ prior notice to Tenant, which notice will be
given, if at all, within sixty (60) days following the date of the occurrence of
the destruction.  In repairing or restoring the Building or any part thereof,
the Landlord may use designs, plans and specifications, other than those used in
the original construction of the Building and the Landlord may alter or





Part Two – Page 12




--------------------------------------------------------------------------------







relocate, or both, any or all buildings, facilities and improvements, including
the Premises, provided that the Premises as altered or relocated will be
substantially the same size and will be in all material respects reasonably
comparable to the Premises.  Upon any such termination of this Lease, Tenant
will surrender to Landlord the Premises and deliver to Landlord all proceeds
from Tenant’s insurance attributable to tenant improvements and other additions,
improvements, and property items which Tenant has no right to remove.  Tenant
will pay Base Annual Rent and all other sums payable under this Lease prorated
through the effective date of such termination and Landlord and Tenant will be
free and discharged from all obligations under this Lease arising after the
effective date of such termination, except those obligations expressly stated in
this Lease to survive the termination of this Lease.

9.3.

Tenant’s Rights Upon The Occurrence of Certain Casualties.  Tenant shall have
the right to terminate this Lease before the Expiration Date, which right shall
be exercisable by Tenant delivering to Landlord written notice of termination at
least five (5) days prior to such termination by Tenant, if any one of the
following occurs: (i) the Premises or the Building (whether or not the Premises
are affected) is totally or partially destroyed or damaged by fire or other
casualty and repairs cannot, in Tenant’s and Landlord’s reasonable judgment, be
completed within one hundred twenty (120) days after the occurrence of such
damage; (ii) fifty percent (50%) or more of the Rentable Area of the Building
(wherever located) is damaged or destroyed by fire or other casualty (whether or
not the Premises are affected thereby); (iii) damage is otherwise so great that
Landlord, in Landlord’s absolute discretion, decides to demolish the Building,
in whole or in substantial part; (iv) insurance proceeds remaining after payment
of any proceeds required to be paid to the holder of any mortgage affecting the
Project are insufficient to repair or restore the damage or destruction; or (v)
the Building or the Premises are damaged or destroyed as a result of any cause
other than the perils covered by Landlord’s property insurance.

9.4.

Repairs by Tenant.  Landlord will not be required to repair any injury or damage
by fire or other cause, to restore or replace or to reimburse Tenant for damage
to any of the Tenant’s property or any leasehold improvements installed in the
Premises by Tenant.  Landlord’s obligations to repair leasehold improvements
originally installed by Landlord will be subject to, and limited to the extent
of, receipt of adequate proceeds from Landlord’s and/or Tenant’s insurance under
Sections 8.1(c) and 8.4.  Tenant will be required to repair any injury or damage
to the Premises or to the contents of the Premises which Landlord is not
responsible for repairing.  Except as set forth in Section 18.1 of Part Two of
this Lease and except for abatement, if any, of Base Annual Rent and additional
rent in accordance with the provisions of this Lease, Tenant will not be
entitled to any allowance, compensation or damages from Landlord for loss of use
of all or any part of the Premises or Tenant’s property or for any
inconvenience, annoyance, disturbance or loss or interruption of business, or
otherwise, arising from any damage to the Premises or any other part of the
Project by fire or any other cause, or arising from any repairs, reconstruction
or restoration, nor will Tenant have the right to terminate this Lease except to
the extent otherwise provided in this Lease.

10.

EMINENT DOMAIN

10.1.

Taking.  If at any time during the initial term or any renewal term of this
Lease all or substantially all of the Project (“substantially all” being defined
in Section 10.2 below) shall be taken through exercise of the power of eminent
domain or conveyed by deed in lieu of condemnation, this Lease shall terminate
on the date that the acquiring agency requires the Project or the portion
thereof being acquired to be vacated (the “Early Termination Date”).  All rental
amounts paid by Tenant to Landlord shall be reconciled as of the Early
Termination Date.  Landlord shall use its best efforts to provide Tenant with
written notice of the scheduled start of any construction that would affect the
Project.  Such construction, for the purposes of this provision, shall include,
but not be limited to, road work that alters either the existing entrances and
exits providing access between the Project and the service road of the Katy
Freeway (IH 10 west) or the intersection of Bingle Road and the Katy Freeway
service road or that otherwise utilizes or takes a portion of the Project.

10.2.

Definition.  Substantially all of the Project shall be deemed to have been taken
if any portion of the Project is taken through the exercise of the power of
eminent domain or conveyed by deed in lieu of condemnation and, in the
Landlord’s and Tenant’s discretion, the portion of the Project remaining cannot
reasonably be used for the conduct and operation of the Tenant’s business after
the taking or conveyance.  Landlord shall use commercially reasonable efforts to
give Tenant notice of its determination that substantially all of the Project
has been taken at least thirty (30) days prior to Early Termination Date.





Part Two – Page 13




--------------------------------------------------------------------------------







10.3.

Awards.  Landlord shall be entitled to and shall receive any and all awards that
may be made as compensation for the taking of the Project or the portion thereof
being acquired, including any compensation for damages to any remaining portions
of the Project, and Tenant hereby assigns and transfers to Landlord any and all
portions of such awards that otherwise would be paid to Tenant; provided,
however, that Tenant does not assign and shall be entitled to receive and retain
any separate relocation payment offered to Tenant by the acquiring authority.

10.4.

Disclosure and Advisement.  By execution of this Lease, Tenant hereby
specifically acknowledges that it has been informed by Landlord that the Project
may be impacted by the road work described in paragraph 10.1 above and may be
the subject of a proceeding to condemn right of way by the State of Texas, the
City of Houston, or other governmental entity at some point in the future.
 Tenant further acknowledges that Landlord has advised Tenant that it should
contact the Texas Department of Transportation in order to determine when any
proposed taking of the right of way needed by the Texas Department of
Transportation or other governmental entity for widening purposes and when the
actual commencement of construction activity might begin.  Landlord makes no
representations with regard to the scheduling of any of the events involved with
the anticipated road widening work inasmuch as acquisition and construction
schedules for such work have been known to change from time to time without
notice.

10.5.

Early Termination.  Tenant further acknowledges that the Term of the Lease may
be terminated prior to the scheduled expiration date of the Lease by virtue of
the acquisition of all or part of the Project by the State of Texas, the City of
Houston, or other governmental entity.

11.

ASSIGNMENT AND SUBLETTING

11.1.

Consent.  Tenant will not assign this Lease or sublet all or any portion of the
Premises without the prior written consent of the Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed.  If consent to any
assignment or subletting is given by Landlord, such consent will not relieve the
Tenant or any guarantor of this Lease from any obligation or liability under
this Lease.  If this Lease is assigned or any part of the Premises is occupied
by any person other than the Tenant without the consent of Landlord, the
Landlord may nevertheless collect Base Annual Rent and additional rent from the
assignee or occupant, and apply the net amount collected to the Base Annual Rent
and other amounts payable under this Lease but, in no event will such collection
be construed as a waiver of this covenant.

11.2.

Landlord’s Option.  If the Tenant desires to assign this Lease or sublet all or
part of the Premises, Tenant will notify Landlord at least sixty (60) days in
advance of the date on which Tenant desires to make such assignment or enter
into such sublease.  Tenant will provide Landlord with a copy of the proposed
assignment or sublease, and reasonably sufficient information concerning the
proposed sublessee or assignee to allow Landlord to make informed judgments as
to the financial condition, reputation, operations and general desirability of
the proposed assignee or subtenant.  Within ten (10) days after Landlord’s
receipt of Tenant’s proposed assignment or sublease and all required information
concerning the proposed subtenant(s) or assignee, Landlord will have the option
to:  (i) cancel the Lease as to all of the Premises, if Tenant proposes to
assign the Lease, or cancel the Lease as to the portion of the Premises proposed
to be sublet if Tenant proposes to sublet the Premises; provided, that if
Landlord elects to so cancel the Lease, Tenant shall have the right to revoke
its request for the proposed assignment or sublease within ten (10) days after
its receipt of Landlord’s written election to cancel the Lease; or (ii) consent
to the proposed assignment or sublease, provided, however, (A) if the rent due
and payable by any assignee or sublessee under any such permitted assignment or
sublease (or a combination of the rent payable under such assignment or sublease
plus any bonus or any other consideration for the assignment or sublease or any
payment made to Tenant incident to the assignment or sublease) exceeds the rent
payable under the Lease for such space (plus any expenses incurred by Tenant in
connection with such assignment or sublease, i.e., free rent concessions,
attorneys’ fees, transfer fees, construction and tenant finish work costs),
Tenant will pay to Landlord fifty percent (50%) of all of such excess rent and
other excess consideration within ten (10) business days following receipt of
such excess rent and/or consideration by Tenant, and (B) if the Premises or
Building must be altered in order for the proposed assignee or sublessee to
comply with the Disabilities Act, Landlord may condition Landlord’s consent upon
receipt of plans and specifications reasonably acceptable to Landlord for
complying with the Disabilities Acts and of security acceptable to Landlord that
such construction be completed timely and lien-free; or (iii) refuse to consent
to the proposed assignment or sublease but allow Tenant to continue in the
search for an assignee or sublessee that will be acceptable to Landlord, which
option will be deemed to be elected unless Landlord gives Tenant notice
providing otherwise.





Part Two – Page 14




--------------------------------------------------------------------------------







11.3.

Definition of Assignment.  The use of the words “assignment”, “subletting”,
“assign”, or “assigned” or “sublet” in this Article 11 will include (i) the
pledging, mortgaging or encumbering of Tenant’s interest in this Lease, or the
Premises or any part thereof, (ii) the total or partial occupancy of all or any
part of the Premises by any person, firm, partnership, or corporation, or any
groups of persons, firms, partnerships, or corporations, or any combination
thereof, other than Tenant, (iii) an assignment or transfer by operation of law,
and (iv) a sale of substantially all of tenant’s assets, and (v) with respect to
a corporation, partnership, or other business entity, a transfer or issue by
sale, assignment, bequest, inheritance, operation of law, or other disposition,
or by subscription, all or more than fifty percent (50%) of the corporate shares
of or partnership or other interests in the Tenant, so as to result in any
change in the present effective voting control of the Tenant by the party or
parties holding such voting control on the date of this Lease.  Upon the request
of Landlord, Tenant will make available to the Landlord or to Landlord’s
representatives, for inspection all books and records of the Tenant necessary to
ascertain whether there has, in effect, been a change in control of Tenant.

11.4.

Mergers, Consolidations, etc.  Notwithstanding anything contained in this
Article 11 to the contrary, Tenant shall have the right to assign this Lease or
to sublet the Premises to any entity into which Tenant may merge or to any
entity arising out of a consolidation of Tenant with another entity or to a an
entity acquiring all or substantially all of the assets of Tenant or all of the
ownership interest in Tenant.  Such right to assign the Lease or to sublet the
Premises shall be expressly conditioned upon Tenant delivering to Landlord
evidence that the entity into which Tenant may merge, or the entity arising out
of a consolidation of Tenant with another entity or such acquiring entity, as
the case may be, and Tenant delivering to Landlord an executed copy of the
assignment wherein the entity into which Tenant may merge or the entity arising
out of a consolidation of Tenant with another entity or such acquiring entity,
as the case may be, assumes for the benefit of Landlord all of the terms,
conditions and covenants set forth in this Lease to be observed and performed by
Tenant existing on and after the effective date of the assignment and agrees to
be abound by the terms, conditions and covenants of this Lease.  Any such
assignment or subletting shall not relieve Tenant from liability for the payment
of rent or other sums herein provided or from the obligation to keep and be
bound by the terms, conditions and covenants of this Lease.  

11.5.

Legal Fees.  All legal fees and expenses incurred by the Landlord in connection
with the review by the Landlord of the Tenant’s request pursuant to this Article
11, together with any legal fees and disbursements incurred in the preparation
and review of any documentation, up to the amount of five hundred dollars
($500.00) per request will be the responsibility of the Tenant and will be paid
by Tenant within five (5) business days from receipt of an invoice from
Landlord, as additional rent.  

12.

DEFAULT; REMEDIES

12.1.

Defaults by Tenant.  The occurrence of any of the following will constitute a
default under this Lease by Tenant:  (i) any failure by Tenant to pay an
installment of Base Annual Rent or to make any other payment required under this
Lease when due and such failure continues for more than five (5) business days
after written notice from Landlord; provided that Landlord shall not be required
to give Tenant more than two (2) such notices in any calendar year; (ii) any
failure by Tenant to observe and substantially perform any other material
provision of this Lease to be observed and performed by Tenant, where such
failure continues for thirty (30) days after written notice by Landlord to
Tenant; provided that if such failure cannot be reasonably cured within such
30-day period, Tenant shall not be in default if Tenant commences to cure within
the 30-day period and completes the same with due diligence; (iii) failure to
take possession or delivery of the Premises within ten (10) business days after
notice from Landlord that the Premises are ready for occupancy and all of the
Landlord Work described in Rider I attached hereto has been completed; (iv)
Tenant’s interest in this Lease or in all or a part of the Premises is taken by
process of law directed against Tenant, or becomes subject to a material
attachment at the instance of any creditor of or claimant against Tenant, and
such attachment is not discharged within thirty (30) days; (v) Tenant or any
guarantor of Tenant’s obligations under this Lease:  (a) makes an assignment of
all substantially all of such party’s property for the benefit of creditors;
except as set forth in Section 11.4 of Part Two of this Lease (b) applies for or
consents to or acquiesces in the appointment of a receiver, trustee, liquidator,
or custodian of such party or of all or a substantial part of such party’s
property or of the Premises or of Tenant’s interest in this Lease; or (c) files
a voluntary petition in bankruptcy or a petition or an answer seeking
reorganization under the Bankruptcy Code or any other law relating to
bankruptcy, insolvency, reorganization or relief of debtors or an arrangement
with creditors, or takes advantage of any insolvency law or files an answer
admitting the material allegations of a petition filed against such party in any
bankruptcy, relief, reorganization or insolvency proceedings; (vi) Tenant or any
guarantor of Tenant’s obligations under this Lease takes any corporate action to
authorize any of the actions set forth in Section 12.1(v); or (vii) the entry





Part Two – Page 15




--------------------------------------------------------------------------------







of a court order, judgment or decree against Tenant or any guarantor of Tenant’s
obligations under this Lease, without the application, approval or consent of
such party, approving a petition seeking reorganization of such party or relief
of debtors under the Bankruptcy Code or any other law relating to bankruptcy,
insolvency, reorganization, or relief of debtors or granting an order for relief
against it as debtor or appointing a receiver, trustee, liquidator, or custodian
of such party or of all or a substantial part of such party’s property or of the
Premises or of Tenant’s interest in this Lease, or adjudicating such party
bankrupt or insolvent, and such order, judgment or decree will not be vacated,
set aside or dismissed within ninety (90) days from the date of entry.

12.2.

Remedies.  Upon the occurrence of any event of default enumerated in Section
12.1, Landlord will have the option of (i) terminating this Lease by notice
thereof to Tenant or (ii) continuing this Lease in full force and effect and/or
(iii) performing the obligation of Tenant and/or (iv) changing locks.

(a)

Termination of Lease.  In the event Landlord elects to terminate this Lease,
upon notice to Tenant this Lease will end as to Tenant and all persons holding
under Tenant, and all of Tenant’s rights will be forfeited and lapsed, as fully
as if this Lease had expired by lapse of time, and there will be recoverable
from Tenant:  (i) the cost of restoring the Premises to good condition, normal
wear and tear excepted, (ii) all accrued, unpaid sums, plus Interest and late
charges, if in arrears, under the terms of this Lease up to the date of
termination, (iii) Landlord’s reasonable cost of recovering possession of the
Premises, and (iv) rent and other sums accruing subsequent to the date of
termination pursuant to the holdover provisions of Section 2.3.  The Landlord
will at once have all the rights of re-entry upon the Premises, without becoming
liable for damages, or guilty of a trespass.

(b)

Continuation of Lease.  In the event that Landlord elects to continue this Lease
in full force and effect, Tenant will continue to be liable for all rents.
 Landlord will nevertheless have all the rights of re-entry upon the Premises
without becoming liable for damages, or guilty of a trespass.  Landlord, after
re-entry, shall use commercially reasonable efforts to relet all or a part of
the Premises to a substitute tenant or tenants, for a period of time equal to or
less or greater than the remainder of the Term on whatever terms and conditions
Landlord, at Landlord’s sole discretion, deems advisable.  Against the rents and
sums due from Tenant to Landlord during the remainder of the Term, credit will
be given Tenant in the net amount of rent received from the new tenant after
deduction by Landlord for:  (i) the costs incurred by Landlord in reletting the
Premises (including, without limitation, remodeling costs, brokerage fees, and
the like), (ii) the accrued sums, plus Interest and late charges if in arrears,
under the terms of this Lease, (iii) Landlord’s cost of recovering possession of
the Premises, and (iv) if Landlord elects to store Tenant’s property in
accordance with Section 7.4, the cost of storing any of Tenant’s property left
on the Premises after re-entry.  Notwithstanding any provision in this Section
12.2(b) to the contrary, upon the default of any substitute tenant or upon the
expiration of the term of such substitute tenant before the expiration of the
Term hereof, Landlord may, at Landlord’s election, either relet to another
substitute tenant, or terminate this Lease and exercise Landlord’s rights under
Section 12.2(a) of this Lease.

(c)

Performance for Tenant.  In the event that Landlord elects to perform the
obligation(s) of Tenant, all sums expended by Landlord effecting such
performance (including Administrative Reimbursement under Section 3.8), plus
Interest thereon, will be due and payable with the next monthly installment of
Base Annual Rent following ten (10) business days of Tenant’s receipt of demand
from Landlord.  Such sum will constitute additional rental under this Lease, and
failure to pay such sums when due will enable Landlord to exercise all of
Landlord’s remedies under this Lease.

(d)

Changing Locks.  Additionally, Landlord may alter locks or other security
devices at the Premises to deprive Tenant of access to the Premises in
accordance with Section 93.002 of the Texas Property Code.

12.3.

Remedies Cumulative.  All rights and remedies of Landlord under this Lease will
be nonexclusive of and in addition to any other remedies available to Landlord
at law or in equity.

12.4.

Attorneys’ Fees.  If legal action is necessary in order to enforce or interpret
this Lease, the prevailing party will be entitled to reasonable attorneys’ fees,
costs and disbursements in addition to any other relief to which such party is
entitled.

12.5.

Waiver.  No covenant, term or condition or the breach thereof will be deemed
waived, except by written consent of the party against whom the waiver is
claimed and any waiver of the breach of any covenant, term or condition will not
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other





Part Two – Page 16




--------------------------------------------------------------------------------







covenant, term or condition.  Acceptance by Landlord of any performance by
Tenant after the time the same was due will not constitute a waiver by Landlord
of the breach or default of any covenant, term or condition unless otherwise
expressly agreed to by Landlord in writing.

12.6.

Waiver of Landlord’s Lien.  Landlord hereby waives any and all constitutional,
statutory and common law liens and security interests, and any rights of
distraint, with respect to Tenant’s property. This Lease does not grant a
contractual lien or any other express or implied security interest to Landlord
with respect to Tenant’s property.

12.7.

Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes therefore (provided such inability does not arise from
the inability of the party seeking to excuse performance hereunder to pay for
same), governmental restrictions, governmental regulations, governmental
controls, enemy or hostile governmental action, civil commotion, fire or other
casualty, mandatory or prohibitive injunction issued in connection with the
enforcement of Disabilities Acts or Environmental Laws, and other causes beyond
the reasonable control of the Landlord or Tenant, will excuse the performance by
Landlord or Tenant, as the case may be, for a period of time equal to any such
prevention, delay or stoppage, of any obligation Landlord or Tenant is obligated
to perform under this Lease.

12.8.

Mitigation of Damages.  Upon termination of Tenant’s right to possess the
Premises, Landlord shall, to the extent required by applicable laws (and no
further), use objectively reasonable efforts to mitigate damages by reletting
the Premises.  Landlord shall not be deemed to have failed to do so if Landlord
refuses to lease the Premises to a prospective new tenant with respect to whom
Landlord would be entitled to withhold its consent pursuant to Article 11, or
who (i) is an affiliate, parent or subsidiary of Tenant; (ii) is not acceptable
to Landlord’s Mortgagee(s); (iii) requires improvements to the Premises to be
made at Landlord’s expense; or (iv) is unwilling to accept lease terms then
reasonably proposed by Landlord, including:  (A) leasing for a shorter or longer
term than remains under this Lease, (B) re-configuring or combining the Premises
with other space, (C) taking all or only a part of the Premises, and/or (D)
changing the use of the Premises.

13.

ESTOPPEL CERTIFICATES

13.1.

Acknowledgment of Commencement Date.  Upon tender of possession of the Premises
to the Tenant and as often thereafter as may be requested by Landlord, Tenant
will, within fifteen (15) business days after receipt of a request from
Landlord, execute, acknowledge and deliver to Landlord a statement in the form
of Exhibit E which will (i) set forth the actual Commencement Date and
Expiration Date of the Term, and (ii) contain acknowledgments that Tenant has
accepted the Premises and that the Premises and Building are satisfactory in all
respects.

13.2.

Certificates.  Tenant will, within fifteen (15) business days after receipt of a
request from Landlord or any mortgagee of Landlord, execute, acknowledge and
deliver to Landlord or such mortgagee either a statement in writing or three
party agreement among Landlord, Tenant and such mortgagee (i) certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying that this Lease, as so modified,
is in full force and effect) and the date to which Base Annual Rent and other
charges are paid in advance, if any; (ii) acknowledging that there are not, to
Tenant’s knowledge, any uncured defaults on the part of Landlord under this
Lease, or specifying such defaults if any are claimed, and (iii) specifying any
further information and agreeing to such notice provisions and other matters
reasonably requested by Landlord or such mortgagee.  Any such statement may be
conclusively relied upon by a prospective purchaser or mortgagee of the
Premises.  Tenant’s failure to deliver such statement within fifteen (15)
business days will constitute a default under this Lease.

13.3.

Financial Statements.  Landlord will have the right to request financial
statements from Tenant for purposes of selling, financing or refinancing the
Building.  Tenant will, within fifteen (15) business days after receipt of a
request from Landlord setting forth the purposes for which such financial
statement will be used, deliver to Landlord a current financial statement
certified by Tenant’s chief financial officer to be true and correct in all
material respects and to fairly express Tenant’s current financial condition.
 All such financial statements will be received by Landlord in confidence in
accordance with the Confidentiality Agreement entered by and between the parties
on February, 2011 and used only for the purpose set forth in the request.  In
addition, upon written request from Landlord, Tenant has thirty (30) days to
provide Landlord with all sales tax records.





Part Two – Page 17




--------------------------------------------------------------------------------










14.

SUBORDINATION AND ATTORNMENT

This Lease is and will be subject and subordinate to all ground or underlying
leases which now exist or may hereafter be executed affecting the Project and to
the lien and provisions of any mortgages or deeds of trust now or hereafter
placed against the Project or against Landlord’s interest or estate in the
Project or on or against any ground or underlying lease, and any renewals,
modifications, consolidations and extensions of such lease, without the
necessity of the execution and delivery of any further instruments on the part
of Tenant to effect subordination.  If any mortgagee, trustee or ground lessor
elects to have this Lease prior to the lien of such mortgagee’s, trustee’s or
ground lessor’s mortgage or deed of trust or ground lease, and gives notice of
such election to Tenant, this Lease will be deemed prior to the lien of such
mortgage or deed of trust or ground lease, whether this Lease is dated prior or
subsequent to the date of such mortgage, deed of trust, or ground lease, or the
date of the recording thereof.  Tenant will execute and deliver upon request
from Landlord, such further instruments evidencing the subordination of this
Lease to any ground or underlying lease, and to any mortgage or deed of trust,
provided the same contains a non-disturbance provision reasonably satisfactory
to Tenant.  In the event any proceedings are brought for default under any
ground or underlying lease or in the event of foreclosure or the exercise of the
power of sale under any mortgage or deed of trust against the Project, Tenant
will, upon request of any person or party succeeding to the interest of Landlord
as a result of such proceedings, attorn to such successor in interest and
recognize such successor in interest as Landlord under this Lease if said
successor in interest agrees to all the terms and conditions of this Lease..

15.

LANDLORD’S INTEREST

15.1.

Liability of Landlord.  If Landlord defaults under this Lease and, if as a
consequence of such default, Tenant recovers a money judgment against Landlord,
such judgment will be satisfied only out of the right, title and interest of
Landlord in the Project and the rent and other income therefrom and any casualty
or condemnation proceeds payable with respect thereto, or the proceeds of any
insurance policies maintained or required to be maintained by Landlord hereunder
and Landlord will not be liable for any deficiency.  In no event will Tenant
have the right to levy execution against any property of Landlord or Landlord’s
partners other than Landlord’s interest in the Project.  In no event will either
Landlord or Tenant be liable to the other for consequential or special damages.

15.2.

Notice to Mortgagee.  If Landlord defaults under this Lease and, if as a
consequence of such default, Tenant will have the right to terminate this Lease,
Tenant will not exercise such right to terminate unless and until (i) Tenant
gives notice of such default (specifying the exact nature of such default and
how such default may be remedied) to any lessor under a ground lease or any
mortgagee of the Project whose name and address have been delivered to Tenant
prior to the time of default and (ii) such lessor and/or mortgagee fails to
cure, or to cause to be cured, such default within thirty (30) days after such
lessor’s or mortgagee’s receipt of notice.

15.3.

Sale of Project.  The term “Landlord” will mean only the owner at the time in
question of the fee title or a tenant’s interest in a ground lease of the
Project.  The obligations contained in this Lease to be performed by Landlord
will be binding on Landlord and Landlord’s successors and assigns only during
their respective periods of ownership.  In the event of a sale of the Project or
assignment of this Lease by Landlord, Landlord shall transfer the Security
Deposit to Landlord’s vendee or assignee, subject to Tenant’s rights therein,
and Landlord will thereafter be released from any liability to Tenant with
respect to the return of the Security Deposit to Tenant.

16.

NOTICES

Wherever in this Lease it is required or permitted that a request, notice or
demand be given or served or consent be obtained by either party to, on, or from
the other, such request, notice, demand, or consent must be in writing and (i)
personally delivered, (ii) mailed by certified or registered United States mail,
postage prepaid, return receipt requested or (iii) sent by Federal Express
Corporation or other nationally recognized overnight carrier for next day
delivery, to the addresses of the parties specified in the Basic Lease
Provisions.  Any notice which is mailed or sent by overnight courier will be
deemed to have been given on the regular business day next following the date of
deposit of such notice in a depository of the United States Postal Service or
overnight carrier.  Either party may change such address by notice to the other.
 Base Annual Rent and other charges will be paid to Landlord at





Part Two – Page 18




--------------------------------------------------------------------------------







Landlord’s address as set forth in the Basic Lease Provisions, or as changed
pursuant to a notice delivered to Tenant in the manner specified above.

17.

BROKERS

Landlord and Tenant each represents and warrants that it has had no dealings
with any other Broker or agent in connection with the negotiation or execution
of this Lease other than those listed in the Paragraph 12 of the Basic Lease
Provisions.

18.

INDEMNITIES

18.1.

INDEMNITIES.  Subject to Section 8.3 hereof, to the fullest extent permitted by
law, Tenant will, at Tenant’s sole cost and expense, Indemnify Landlord Parties
against all Claims arising from (i) any Personal Injury, Bodily Injury or
Property Damage whatsoever occurring in or at the Premises or the Project to the
extent caused by any willful act or negligent act or omission of any of the
Tenant Parties; (ii) any material violation by Tenant of,  or material failure
by Tenant to comply with, Environmental Laws, Disabilities Acts or any other
applicable laws, statutes, ordinances, standards, rules, regulations, orders, or
judgments that Tenant is obligated to comply with hereunder, regardless of
whether the same are in existence on this date of the Lease or enacted,
promulgated or issued after the date of this Lease; (iii) any liens or
encumbrances arising out of any work performed or materials furnished by or for
the account of Tenant; or (iv) commissions or other compensation or charges
claimed by any real estate broker or agent other than the Broker(s) specified in
the Basic Lease Provisions, with respect to this Lease when the Claim is by,
through, or under Tenant, but not otherwise.

Subject to Section 8.3 hereof, to the fullest extent permitted by law, Landlord
will, at Landlord’s sole cost and expense, Indemnify Tenant Parties against all
Claims arising from (i) any Personal Injury, Bodily Injury or Property Damage
whatsoever occurring in or at the Premises to the extent caused by any willful
act or negligent act or omission of any of the Landlord Parties; (ii) any
material violation by Landlord of,  or material failure by Landlord to comply
with, Environmental Laws, Disabilities Acts or any other applicable laws,
statutes, ordinances, standards, rules, regulations, orders, or judgments that
Landlord is obligated to comply with hereunder, regardless of whether the same
are in existence on this date of the Lease or enacted, promulgated or issued
after the date of this Lease; (iii) any liens or encumbrances arising out of any
work performed or materials furnished by Landlord as described in Rider I  for
the account of Tenant; or (iv) commissions or other compensation or charges
claimed by any real estate broker or agent other than the Broker(s) specified in
the Basic Lease Provisions, with respect to this Lease when the Claim is by,
through, or under Landlord, but not otherwise.

18.2.

DEFINITIONS.  For purposes of this Article 18:  (i) the term “Tenant Parties”
means Tenant, and Tenant’s officers, members, managers, partners, agents,
attorneys, employees, sublessees, licensees, invitees and independent
contractors, and all persons and entities claiming through any of these persons
or entities; (ii) the term “Landlord Parties” means Landlord and the partners,
venturers, trustees and ancillary trustees of Landlord and the respective
officers, directors, shareholders, members, parents, subsidiaries and any other
affiliated entities, personal representatives, executors, heirs, assigns,
licensees, invitees, beneficiaries, agents, servants, employees and independent
contractors of these persons or entities; (iii) the term “Indemnify” means
indemnify, defend (with counsel reasonably acceptable to Landlord) and hold free
and harmless from and against; (iv) the term “Claims” means all liabilities,
claims, damages, losses, penalties, litigation, demands, causes of action
(whether in tort or contract, in law or at equity or otherwise), suits,
proceedings, judgments, disbursements, charges, assessments, and expenses
(including reasonable attorneys’ and experts’ fees and expenses and expenses
incurred in investigating, defending, or prosecuting any litigation, claim, or
proceeding); and (v) the terms “Bodily Injury”, “Personal Injury” and “Property
Damage”  will have the same meanings as in the form of commercial general
insurance policy issued by Insurance Services Office, Inc.  most recently prior
to the date of the injury or loss in question.

18.3.

SCOPE OF INDEMNITIES.  The indemnities contained in this Article 18 will not
apply to the extent of the percentage of liabilities that a final judgment of a
court of competent jurisdiction establishes under the comparative negligence
principles of the State of Texas, that a Claim against a Landlord Party was
proximately caused by the willful misconduct or negligence of any of the
Landlord Parties.  This should be reciprocal to Tenant





Part Two – Page 19




--------------------------------------------------------------------------------







18.4.

OBLIGATIONS INDEPENDENT OF INSURANCE.  The indemnification provided in Section
18.1 may not be construed or interpreted as in any way restricting, limiting or
modifying Tenant’s insurance or other obligations under this Lease, and the
provisions of Section 18.1 are independent of Tenant’s insurance and other
obligations.  Tenant’s compliance with the insurance requirements and other
obligations under this Lease does not in any way restrict, limit or modify
Tenant’s indemnification obligations under this Lease.

18.5.

INSURANCE PROCEEDS.  The amount of any Claims for which an indemnified party is
entitled to indemnity under this Section 18 shall be reduced by the amount of
insurance proceeds received by the indemnified party or its affiliates with
respect to such Claims.

18.6.

SURVIVAL.  The provisions of this Article 18 will survive the expiration or
earlier termination of this Lease until all claims involving any of the
indemnified or waived matters are fully and finally barred by the applicable
statutes of limitations.

19.

RELOCATION  - INTENTIONALLY DELETED




20.

PARKING

20.1.

Parking Spaces.  Landlord hereby grants to Tenant and persons designated by
Tenant (“Tenant’s Designated Parkers”) a license to use the number of parking
spaces set forth in Paragraph 13 of the Basic Lease Provisions in that certain
parking facility serving the Building (“Garage”) and the number of parking
spaces set forth in Paragraph 13 of the Basic Lease Provisions in surface
parking lots located near the Building (collectively “Lot”).  The term of such
license will commence on the Commencement Date and will continue until the
earliest to occur of the Expiration Date or termination of the Lease.  During
the term of this license, Tenant will not be required to pay Landlord any rent
or other charges for parking in the Garage and Lot, unless Tenant elects to
request additional parking (i.e., in excess of the number of parking spaces set
forth in Paragraph 13 of the Basic Lease Provisions) which must be approved by
Landlord (which approval shall not be unreasonably withheld, conditioned or
delayed) and charged to Tenant at a rate not to exceed the lowest rate then
charged to other tenants at the Complex for similar parking spaces (excluding,
however, any such spaces that are being provided to such tenants at no charge
under their respective leases).  Tenant may reduce the number of parking spaces
hereunder, at any time, by providing at least thirty (30) days’ advance written
notice to Landlord, accompanied by any key-card, sticker or other identification
or entrance system provided by Landlord or its parking contractor.  

20.2.

Control of Parking.  Landlord reserves the right from time to time to adopt,
modify and enforce reasonable rules governing the use of the Garage and Lot,
including any key-card, sticker or other identification or entrance system, and
hours of operation.  Landlord may refuse to permit any person who violates such
rules to park in the Garage and Lot.  The parking spaces hereunder will be
provided on an unreserved “first-come, first-served” basis.  Landlord reserves
the right to assign specific spaces, and to reserve spaces for visitors, small
cars, handicapped persons and for other lessees, guests of other lessees, or
other parties, and Tenant and Tenant’s Designated Parkers will not park in any
such assigned or reserved spaces.  Landlord also reserves the right to close
temporarily all or any portion of the Garage and Lot in order to make repairs or
perform maintenance services, or to alter, modify, re-stripe or renovate the
Garage and Lot, or if required by casualty, strike, condemnation, act of God,
governmental law or requirement or other reason beyond Landlord’s reasonable
control.

20.3.

Landlord’s Liability.  If, for any other reason, Tenant or Tenant’s Designated
Parkers, are denied access to the Garage and/or Lot, and Tenant or such persons
will have complied with this Section 20, Landlord’s liability will be limited to
parking charges (excluding tickets for parking violations) incurred by Tenant or
such persons in utilizing alternative parking, which amount Landlord will pay
upon presentation of documentation supporting Tenant’s claims in connection
therewith.

20.4.

Remedies for Parking Violations.  If Tenant or any of its designated parkers
violate the rules applicable to the parking areas, Landlord will have the right
after the second such occurrence and after notifying Tenant of such violation,
at Tenant’s sole cost, to remove from the Garage and/or Lot any vehicles which
are involved or are owned or driven by parties involved in the violation.
 Landlord’s right to remove vehicles are cumulative and in addition to any other
rights or remedies available to Landlord at law or equity, or provided under
this Lease.





Part Two – Page 20




--------------------------------------------------------------------------------







21.

HAZARDOUS SUBSTANCES

The term “Hazardous Substances”, as used in this Lease will mean pollutants,
contaminants, toxic or hazardous wastes, or any other substances, the removal of
which is required or the use of which is regulated, restricted, prohibited or
penalized by any Environmental Law.  Tenant hereby agrees that (i) no activity
will be conducted on the Premises that will produce any Hazardous Substances,
except for such activities that are part of the ordinary course of Tenant’s
business activities (“Permitted Activities”) provided the Permitted Activities
are conducted in accordance with all Environmental Laws; (ii) the Premises will
not be used in any manner for the storage of any Hazardous Substances except for
any temporary storage of such materials that are used in the ordinary course of
Tenant’s business (“Permitted Materials”), provided such Permitted Materials are
properly stored in a manner and location meeting all Environmental Laws; (iii)
Tenant will not permit any Hazardous Substances to be brought onto the Premises,
except for the Permitted Materials, and if so brought or found thereon, the same
shall be immediately removed, with proper disposal, and all required cleanup
procedures shall be diligently undertaken pursuant to all Environmental Laws.
 If Tenant fails to remove any such Hazardous Substance within thirty (30) days
after written notice from Landlord, Landlord shall be granted an option to
remove such Hazardous Substance at Tenant’s sole cost.

22.

INTERPRETATIVE

22.1.

Captions.  The captions of the Articles and Sections of this Lease are for
convenience only and will not affect the interpretation or construction of any
provision of this Lease.

22.2.

Section Numbers.  All references to section numbers contained in the Basic Lease
Provisions, the General Lease Provisions, Exhibit C or the Work Letter, if any,
are to sections in the General Lease Provisions, unless expressly provided to
the contrary.

22.3.

Attachments.  Exhibits, addenda, schedules and riders attached hereto and listed
in the Basic Lease Provisions (and no other exhibits, addendums, schedules and
riders) are deemed by attachment to constitute part of this Lease and are
incorporated into this Lease.

22.4.

Number, Gender, Defined Terms.  The words “Landlord” and “Tenant”, as used in
this Lease, will include the plural as well as the singular.  Words used in the
neuter gender include the masculine and feminine and words in the masculine or
feminine gender include the other and the neuter.  If more than one person or
entity constitutes Tenant, the obligations under this Lease imposed upon Tenant
will be joint and several.

22.5.

Entire Agreement.  This Lease, including any exhibits and attachments hereto
listed in the Basic Lease Provisions, constitutes the entire agreement between
Landlord and Tenant relative to the Premises.  Landlord and Tenant agree hereby
that all prior or contemporaneous oral and written agreements between and among
themselves or their agents, including any leasing agent, and representatives
relative to the leasing of the Premises are cancelled and revoked by this Lease.

22.6.

Amendment.  This Lease and the exhibits and attachments maybe altered, amended
or revoked only by an instrument in writing signed by both Landlord and Tenant.

22.7.

Severability.  If any term or provision of this Lease is, to any extent,
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Lease will not be affected thereby, and each remaining
term and provision of this Lease will be valid and be enforceable to the fullest
extent permitted by law.

22.8.

Time of Essence.  Time is of the essence of this Lease and each and every
provision of this Lease.

22.9.

Best Efforts.  Whenever in this Lease or the Work Letter, if any, there is
imposed upon Landlord the obligation to use Landlord’s best efforts or
reasonable efforts or diligence, Landlord will be required to exert such efforts
or diligence only to the extent the same are economically feasible and will not
impose upon Landlord extraordinary financial or other burdens.





Part Two – Page 21




--------------------------------------------------------------------------------







22.10.

Binding Effect.  Subject to any provisions of this Lease restricting assignment
or subletting by Tenant and releasing Landlord upon sale of the Building, all of
the provisions of this Lease will bind and inure to the benefit of the parties
to this Lease and their respective heirs, legal representatives, successors and
assigns.

22.11.

Subtenancies.  The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, will not work a merger of estates and will, at the
option of Landlord, operate as an assignment to Landlord of any or all subleases
or subtenancies.

22.12.

No Reservation.  Submission by Landlord of this instrument to Tenant for
examination or signature does not constitute a reservation of or option for
lease.  This Lease will be effective as a lease or otherwise only upon execution
and delivery by both Landlord and Tenant.

22.13.

Consents.  If Tenant requests Landlord’s consent under any provision of this
Lease and Landlord fails or refuses to give such consent, Tenant’s sole remedy
will be an action for specific performance or injunction.

22.14  Choice of Law.  This Lease will be construed under, governed by and
enforced in accordance with the laws of the State of Texas.





Part Two – Page 22




--------------------------------------------------------------------------------







EXHIBIT A
LAND




Legal Description
West Memorial Park, Phase V







West Memorial Park, Phase V consists of two four-story building with a
connection corridor on the third and fourth floors.  The Buildings, designated
as Building “L”, 8584 Katy Freeway, Houston, Texas 77024 and Building “M”, 8588
Katy Freeway, Houston, Texas 77024, contain approximately 141,945 square feet of
“rentable” area.  The Buildings also include a nine (9) level parking garage
containing approximately 100,000 square feet.  All of the improvements are
situated on a tract of land out of the A.H.  Osbourne Survey, Abstract No.  610,
Spring Valley, Harris County, Texas, and being more particularly described by
metes and bounds as follows:




The point of reference is the North R-O-W line of the M.K.T. Railroad (100 feet
wide) and the East R-O-W line of Bingle Road.  Depart said point of reference
with the said East R-O-W line of Bingle Road Northwesterly along a circular
curve to the left having a central angle of 38° 12’ 12”, a radius of 766.34’,
and a length of 510.97’ to a point of tangency;




THENCE with the said East R-O-W line of Bingle Road N 50° 44’ 37” W, a distance
of 75.06’ to a point of curvature;




THENCE with the said East R-O-W line of Bingle Road Northwesterly along a
circular curve to the right having a central angle of 20° 31’ 47” and a radius
of 666.34’, a distance of 238.76’, to a point on a curve;




THENCE East 541.13’ to the point of beginning of the following description:




THENCE East a distance of 103.58’ to a point for a corner;

THENCE N 87° 42’ 34” E a distance of 50.04’ to a point for a corner; THENCE N
82° 52’ 29” E a distance of 40.31’ to a point for a corner; THENCE S 82° 44’ 47”
E a distance of 55.44’ to a point for a corner; THENCE East a distance of 20.00’
to a point for a corner;

THENCE North a distance of 643.57’ to a point for a corner;

THENCE S 89° 21’ 11” W a distance of 180.67’ to a point for a corner; THENCE S
89° 06’ 42” W a distance of 96.15’ to a point for a corner;

THENCE S 0° 44’ 11” E a distance of 640.09’ to the POINT OF BEGINNING and
containing 4.009 acres of land, more or less.





Exhibit A




--------------------------------------------------------------------------------







EXHIBIT B

[officebuildinglease002.gif] [officebuildinglease002.gif]








Exhibit B




--------------------------------------------------------------------------------







EXHIBIT  C

OPERATING COST COMPUTATION




1.

Operating Cost Exclusions.  The following are, without limitation, examples of
costs excluded from the computation of Operating Costs:

(a)

leasing commissions, attorneys’ fees, costs and disbursement and other expenses
incurred in connection with leasing, renovating or improving space for tenants
or prospective tenants of the Project;

(b)

costs incurred by Landlord in the discharge of its obligations under the Work
Letter;

(c)

costs (including permit, license and inspection fees) incurred in renovating or
otherwise improving or decorating, painting or redecorating space for tenants or
vacant space;

(d)

Landlord’s costs of any services sold to tenants for which Landlord is entitled
to be reimbursed by such tenants as an additional charge or rental over and
above the Base Annual Rent and Operating Costs payable under the lease with such
tenant or other occupant;

(e)

any depreciation and amortization on the Project except as expressly permitted
herein;

(f)

costs incurred due to violation by Landlord of any of the terms and conditions
of this Lease or any other lease relating to the Project;

(g)

interest on debt or amortization payments on any mortgages or deeds of trust or
any other debt for borrowed money;

(h)

all items and services for which Tenant reimburses Landlord outside of Operating
Costs or pays third persons or which Landlord provides selectively to one or
more tenants or occupants of the Project (other than Tenant) without
reimbursements

(i)

advertising and promotional expenditures;

(j)

repairs or other work occasioned by fire, windstorm or other work paid for
through insurance or condemnation proceeds;

(k)

repairs resulting from any defect in the original design or construction of the
Project.




2.

Operating Cost Examples.  The following are, without limitation, examples of
costs included within the computation of Operating Costs:




(i)

garbage and waste disposal;




(ii)

janitorial service and window cleaning for the Project (including materials,
supplies, light bulbs and ballasts standard to the Building, equipment and tools
therefore and rental and depreciation costs related to any of the foregoing) or
contracts with third parties to provide same;




(iii)

security;




(iv)

insurance premiums (including, without limitation, property, rental value,
liability and any other types of insurance carried by Landlord with respect to
the Project, the costs of which may include an allocation of a portion of the
premium of a blanket insurance policy maintained by Landlord);




(v)

business or excise taxes payable on account of Landlord’s ownership or operation
of the Project (excluding any inheritance, estate succession, transfer, gift,
franchise, corporation, income or profits tax imposed upon Landlord);








Exhibit C – Page 1




--------------------------------------------------------------------------------










(vi)

real estate taxes, assessments, excises, and any other governmental levies and
charges of every kind and nature whatsoever, general and special, extraordinary
and ordinary, foreseen and unforeseen, which may during the Term be levied or
assessed against, or arising in connection with the use, occupancy, operation or
possession of, the Project, or any part thereof, or substituted, in whole or in
part, for a real estate tax, assessment, excise or governmental charge or levy
previously in existence, by any authority having the direct or indirect power to
tax, including interest on installment payments and all costs and fees
(including reasonable attorneys’ fees) incurred by Landlord in contesting or
negotiating with taxing authorities as to same; provided, however, Landlord will
have the option to pay any of the foregoing as rentals under a ground lease
arrangement with the fee simple titleholder to the land upon which the Project
is, or is to be, constructed;




(vii)

water and sewer charges and any add-ons;




(viii)

operation, maintenance, and repair (to include replacement of components) of the
Project, including but not limited to all floor, wall and window coverings and
personal property in the Common Areas, Building systems such as heat,
ventilation and air conditioning system, elevators, escalators, and all other
mechanical or electrical systems serving the Building and the Common Areas and
Service Areas and service agreements for all such systems and equipment;




(ix)

charges for any easement maintained for the benefit of the Project;




(x)

license, permit and inspection fees;




(xi)

compliance with any fire safety or other governmental rules, regulations, laws,
statutes, ordinances or requirements imposed by any governmental authority or
insurance company with respect to the Project during the Term hereof;




(xii)

wages, salaries, employee benefits and taxes (or an allocation of the foregoing)
for operating personnel working full or part time in connection with the
operation, maintenance and management of the Project, provided such personnel
are below management or high executive level;




(xiii)

accounting and legal services (but excluding legal services in connection with
negotiations and disputes with specific tenants unless the matter involved
affects all tenants of the Project);




(xiv)

administrative and management fees for the Project and Landlord’s overhead
expenses directly attributable to Project management;




(xv)

indoor or outdoor landscaping;




(xvi)

depreciation (or amortization) of Required Capital Improvements and Cost Savings
Improvements.  “Required Capital Improvements” will mean capital improvements or
replacements made in or to the Building in order to conform to any law,
ordinance, rule, regulation or order of any governmental authority having
jurisdiction over the Project, including, without limitations, The Disabilities
Acts.  “Cost Savings Improvements” will mean any capital improvements or
replacements which are intended to reduce, stabilize or limit increases in
Operating Costs.  [The cost of Cost Savings Improvements will be amortized by
spreading such costs uniformly over a term equal to the lesser of (a) the period
of years over which the amount by which Operating Costs are reduced would be
equal to the cost of such installation or (b) ten (10) years.  The cost of
Required Capital Improvements and depreciable (or amortizable) maintenance and
repair items (e.g., painting of Common Areas, replacement of carpet in elevator
lobbies), will be amortized by spreading such costs uniformly over a term equal
to the lesser of (a) the period employed by Landlord for federal income tax
purposes or (b) ten (10) years.]




(xvii)

Interest (as defined in Section 3.7 of the General Lease Provisions) upon the
undepreciated (or unamortized) balance of the original cost of items which the
Landlord is entitled to depreciate (or amortize) as an Operating Cost;




(xviii)

expenses and fees (including reasonable attorneys’ fees) incurred contesting of
the validity or applicability of any governmental enactments which may affect
Operating Costs; and








Exhibit C – Page 2




--------------------------------------------------------------------------------










(xix)

the costs incurred by Landlord for (i) any and all forms of fuel or energy
utilized in connection with the operation, maintenance, and use of the Project,
(ii) sales, use, excise and other taxes assessed by governmental authorities on
energy sources, and (iii) other costs of providing energy to the Project, less
any direct reimbursements from tenants as a result of sub-metered utilities.




3.

Landlord will credit against Operating Costs any refunds received as a result of
tax contests, after deduction for Landlord’s costs in connection with same.




4.

The foregoing provisions of this Exhibit C will not be deemed to require
Landlord to furnish or cause to be furnished any service or facility not
otherwise required to be furnished by Landlord pursuant to the provisions of
this Lease, although Landlord, in Landlord’s absolute discretion, may choose to
do so from time to time.











Exhibit C – Page 3




--------------------------------------------------------------------------------







EXHIBIT D
RULES & REGULATIONS



1.

 Except as specifically provided for in this Lease, no sign, placard, picture,
advertisement, name or notice will be inscribed, displayed or printed or affixed
on or to any part of the outside or inside of the Building or the Premises
without the written consent of Landlord first having been obtained.



2.

 Any directory of the Building provided by Landlord will be exclusively for the
display of the name and location of tenants in the Building, and Landlord
reserves the right to exclude any other names there from and may limit the
number of listings per tenant.  Tenant will not place anything or allow anything
to be placed near the glass of any window, door, partition or wall which may
appear unsightly from outside the Premises.  No awnings or other projections
will be attached to the outside walls and roof of the Building without prior
written consent of Landlord.  No curtains, blinds, shades or screens will be
attached to or hung in or used in connection with any window or door of the
Premises without the prior consent of Landlord.



3.

“Normal Business Hours” for purposes of Landlord’s obligation to provide air
conditioning (both heating and cooling) will mean 7:00 a.m. to 6:00 p.m. Monday
through Friday except for the following holidays:  New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving and Christmas.  Additional services
may be provided 8:00 a.m. to 1:00 p.m. on Saturday only through written request
from Tenant to Landlord by 12:00 p.m. on Friday preceding requested Saturday  In
the event Federal Government issues temperature and time regulations, such
regulations will govern lease.  



4.

 The Premises will not be used for the manufacturing or storage of merchandise
except as such storage may be incidental to the use of the Premises for the
purposes permitted in this Lease.  The Premises will not be used for lodging or
sleeping, or for any illegal purposes.



5.

 The sidewalks, halls, passages, exits, entrances, elevators and stairways will
not be obstructed by any of the tenants or be used by them for any purpose other
than for ingress to and egress from their respective leased premises.  The
halls, passages, exits, entrances, elevators, stairways, terraces and roof are
not for the use of the general public, and Landlord will in all cases retain the
right to control and prevent access thereto by all persons whose presence, in
the judgment of Landlord, will be prejudicial to the safety, character,
reputation and interest of the Building and its tenants, provided that nothing
herein contained will be construed to prevent such access to persons with whom
Tenant normally deals in the ordinary course of business, unless such persons
are engaged in illegal activities.  No tenant and no employee or invitee of any
tenant will go upon the roof of the Building.



6.

Except as expressly permitted in writing by Landlord, no additional locks or
bolts of any kind will be placed upon any of the doors or windows by Tenant, nor
will any changes be made to existing locks or the mechanisms thereof.  Landlord
will furnish seven (7) keys for each lock it installs on the Premises without
charge to Tenant.  Landlord will make a reasonable charge for any additional
keys requested by Tenant, and Tenant will not duplicate or obtain keys from any
other source.  Tenant will upon the termination of the Term of this Lease return
to Landlord all keys so issued.  The Tenant will bear the cost for the replacing
or changing of any lock or locks due to any keys issued to Tenant being lost.



7.

The toilets and wash basins and other plumbing fixtures will not be used for any
purpose other than those for which they were constructed, and no sweepings,
rubbish, rags or foreign substances will be thrown therein.



8.

No furniture, freight or equipment of any kind will be brought into the Building
without the consent of Landlord, and all moving of the same into or out of the
Building will be done at such time and in such manner as Landlord will
designate.  No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators except between
such hours and in such elevators that will be designated by Landlord.  There
will not be used in any space or in the public areas of the Building, either by
Tenant or others, any hand trucks except those equipped with rubber tires and
side guards.



9.

No tenant will make or permit to be used any unseemly or disturbing noises, or
disturb or interfere with








Exhibit D – Page 1




--------------------------------------------------------------------------------







occupants of this or neighboring buildings or leased premises, whether by the
use of any musical instrument, radio, phonograph, unusual noise or in any other
way.  No Tenant will throw anything out of doors or down the passage ways.



10.

Tenant will not use or keep in the Premises or the Project any kerosene,
gasoline, or any inflammable, combustible or explosive fluid, chemical or
substance or use any method of heating or air conditioning other than those
supplied or approved by Landlord.



11.

Tenant will see that the windows and doors of the Premises are closed and
securely locked before leaving the Building.  No tenant will permit or suffer
any windows to be opened in the Premises while the air conditioning is in
operation except at the direction of Landlord.  Tenant must observe strict care
and caution that all water faucets and other apparatus are entirely shut off
before Tenant and Tenant’s employees leave the Building, and that all
electricity, gas or air conditioning will likewise be carefully shut off so as
to prevent waste or damage; for any default or carelessness, Tenant will make
good all injuries sustained by all other tenants or occupants or Landlord of the
Building.



12.

Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs, or who will in any manner do any act in violation of any of the rules or
regulations of the Project.



13.

The requirements of Tenant will be attended to only upon application at the
Building management office.  Employees of the Landlord will not perform any work
or do anything outside of their regular duties unless under special instructions
from Landlord, and no employees will admit any person (Tenant or otherwise) to
any office without specific instructions from Landlord.



14.

No tenant will disturb, solicit, or canvass any occupant of the Project, nor
will Tenant permit or cause others to do so, and Tenant will co-operate to
prevent same by others.



15.

No vending machine or machines of any description will be installed, maintained
or operated upon the Premises without the written consent of Landlord.  Tenant
will not permit in the Premises any cooking or the use of apparatus for the
preparation of any food excepting a microwave to heat food, or beverages except
for a coffee maker (except where the Landlord has approved the installation of
cooking facilities as part of the Tenant’s leasehold improvements), nor the use
of any electrical apparatus likely to cause an overload of the electrical
circuits.



16.

All persons entering and leaving the Building at any time other than during
normal business hours will register in the books kept by Landlord at or near the
night entrance or entrances, and Landlord will have the right to prevent any
persons entering or leaving the Building unless provided with a key to the
premises to which such person seeks entrance, and a pass in a form to be
approved by Landlord and provided at Tenant’s expense.  Any persons found in the
Building at such times without such keys or passes will be subject to the
surveillance of the employees and agents of Landlord.  Landlord will be under no
responsibility for failure to enforce this rule.



17.

Tenant will not use any janitor closets or telephone or electrical closets for
anything other than their originally intended purposes.  In the event Tenant
will purchase privately owned communications equipment for which telephone
closets were not installed in connection with initial occupancy of Tenant, such
equipment will not be installed in existing telephone closets.



18.

Tenant’s right to have heavy furnishings, equipment, and files in the Premises
will be limited to items weighing less than the load-bearing limits of floors
within the Premises as established by Landlord.  Heavy items must be placed in
locations approved in advance by Landlord.  Upon written demand from Landlord,
Tenant will promptly remove from the Premises any items which, in the judgment
of Landlord, constitute a structural overload on floors within the Premises.  If
Landlord approves the presence of a heavy item for which reinforcement of the
floor or other precautionary measures are necessary, Tenant will bear the entire
cost of such reinforcement or other precautionary measures.  If the services of
a structural engineer are, in the judgment of Landlord, necessary to determine
the location for and/or precautionary measures to be taken in connection with
any heavy load, Landlord will engage such engineer, but the fees and expenses of
such engineer will be paid by Tenant upon demand.








Exhibit D – Page 2




--------------------------------------------------------------------------------









19.

Tenant will not, without the prior written consent of Landlord, use the name or
any photograph, drawing or other likeness of the Building for any purpose other
than as the address of the business to be conducted by Tenant in the Premises,
nor will Tenant do or permit anything to be done in connection with Tenant’s
business or advertising which, in the reasonable judgment of Landlord, might
mislead the public as to any apparent connection or relationship between
Landlord, the Building and Tenant.



20.

Tenant, its invitees, and employees will be allowed to smoke only in those
designated smoking areas outside the building








Exhibit D – Page 3




--------------------------------------------------------------------------------










EXHIBIT E
CERTIFICATE OF ACCEPTANCES OF PREMISES







Re:  

Office Building Lease for space in 8588 Katy Freeway, Suite 430, executed on the
___ day of _________, 2014, between TEN-VOSS, LTD., as “Landlord”, and HII
TECHNOLOGIES, INC. as “Tenant”.




Landlord and Tenant hereby agree that:




Except for those items shown on the attached “punch list” which Landlord will
remedy within thirty (30) days from the date of this Certificate, and except as
set forth in Section 1.5 of Part Two of the Lease, Landlord has fully completed
the construction work required under the terms of the Lease and the Work Letter.




The Premises are tenantable, the Landlord has no further obligation for
construction (except as specified above), and except as set forth in Section 1.5
of Part Two of the Lease, Tenant acknowledges that both the Building and the
Premises are satisfactory in all respects.




The Commencement Date of the Lease is




The Expiration Date of the Lease is be the







All other terms and conditions of the Lease are hereby ratified and acknowledged
to be unchanged.  EXECUTED this      day of         , 2014.













TENANT:

 

LANDLORD:

 

 

HII TECHNOLOGIES, INC.




TEN-VOSS, LTD.

 




Title:




By: /s/




By:  /s/

 

 

 

ATTEST:

 




By: /s/




By: /s/




Name:  




Name:  




Title:  




Title:  

 

 

















--------------------------------------------------------------------------------










RIDER I




RIDER ONE -

WORK LETTER TO

LEASE AGREEMENT BETWEEN

TEN-VOSS, LTD

AND

HII TECHNOLOGIES, INC.




This Riders sets for the respective obligations of, and the procedures to be
followed by, Landlord and Tenant in the design and construction of those
improvements that will prepare the initial Premises described in Exhibit B of
the Lease for Tenant’s use and occupancy.




1.

The Work:

The “Work” will consist of leasehold improvements described in the floor plan
and specifications attached to this Lease as Exhibit B (Final Plan).




A.

From the Final Plan, Landlord will cause Landlord’s architects and/or engineers,
to prepare any required engineering and architectural drawings and
specifications (all such engineering and architectural drawings and
specifications are referred to collectively at the “Preliminary Working
Drawings”) and will submit the same to Tenant for Tenant’s written approval.
 Tenant will not unreasonably withhold approval of the Preliminary Working
Drawings, and will have no right to withhold approval of the Preliminary Working
Drawings are substantially consistent with the Final Plan.  Failure by Tenant to
deliver written objections to Landlord within five (5) business days after
receipt of the Preliminary Working Drawings will be deemed to be approval of
same. Any disapproval by Tenant must include specific suggestions for making the
same acceptable.  If tenant disapproves the Preliminary Working Drawings,
Landlord will have the Preliminary Working Drawings revised to incorporate
Tenant’s reasonable suggestions and objections, which suggestions and objections
will be binding upon Tenant and may be relied upon by Landlord in revising the
Working Drawings.  Preliminary Working Drawings which are approved in the
foregoing manner will become Final Working Drawings.




B.

Landlord will pay all costs and fees incurred in connection with preparation of
the Final Plan and Preliminary and Final Working Drawings needed to implement
the Work, and construction of the Leasehold Improvements as described in the
Final Working Drawings up to the maximum Tenant Allowance Allowable of
$75,990.00 ($17.00 per sq. ft).  Tenant will pay all costs and fees incurred in
connection with preparation of plan and working drawings or construction
resulting from a change requested by Tenant pursuant to Paragraph 2 of this
Rider (collectively, “Tenant’s Cost”).  Tenant’s Cost hereunder will be deemed
additional rent under the Lease.




2.

Changes:











--------------------------------------------------------------------------------










A.

If Tenant desires any changes, alterations or addition to the Final Plan or the
Final Working Drawings, Tenant must submit a detailed written change order
required to Landlord (“Change Order”).  If reasonable and practicable and
generally consisted with the Final Plan or Working Drawings previously approved,
Landlord will comply with the Change Order, but all costs in connection
herewith, including without limitation any additional plans, drawings and
engineering reports or opinions or modifications of such existing items, will be
paid for by Tenant.  Landlord may at any time reasonably estimate Tenant’s Cost
of a Change Order, in advance, and, Tenant will deposit the estimated amount
with Landlord within five (5) business days after requested by Landlord.  If
such estimated amount exceeds the actual amount of Tenant’s Cost, Tenant will
receive a refund of the difference, and if the actual amount exceeds the
estimated amount, Tenant will pay the difference to Landlord within five (5)
business days after requested by Landlord.  If any additional plans, drawings or
specifications, or modifications of such items, are required to construct a
Change Order, the same will be prepared (at Tenant’s cost by Landlord architect)
and approved in the manner described above.  Under no circumstances will any
Change Orders serve to abate the rentals under the Lease.




3.

Substantial Completion:

A.

Landlord will be deemed to have attained “Substantial Completion” for the Work
for the purposes thereof if Landlord has caused all of the Work to be completed
substantially except for so called “punch list items’, e.g. minor details of
construction or decoration or mechanical adjustments which do not substantially
interfere with Tenant’s occupancy of the Premises to be made by Tenant and
commencement of its business.  If there is any dispute as to whether Landlord
has substantially completed the Work; the good faith decision of Landlord’s
 architect will be final and binding on the parties.




B.

Upon Tenant’s receipt of Landlord’s notification of Substantial Completion of
the Work, Tenant shall have seven (7) business days to object thereto in
writing, specifying in reasonable detail the items of Work needed to be
performed in order for Substantial Completion, Tenant’s failure to comply with
this requirement will be deemed conclusively at Tenant’s acceptance an
acknowledgement of Substantial Completion for all purposes.




C.

Substantial Completion will not prejudice Tenant’s rights to require full
completion of any remaining items of Work.  However, Tenant’s failure to object
in writing within twenty (20) days after receipt of Landlord’s notice of
Substantial Completion, specifying in reasonable details the items of Work
needed to be completed and the nature of Work needed to complete said items,
will be deemed conclusively as Tenant’s acceptance an acknowledgement of
Substantial Completion of the Work (or such portions of the Work as to which
Tenant has not so objected).














--------------------------------------------------------------------------------







4.

Construction:

A.

Landlord reserved the right to substitute comparable or better materials and
items for those shown in the attached plans and specification and Working
Drawings.




B.

Landlord warrants that Landlord will employ an experienced, licensed contractor
to construct the leasehold improvements and will require in the construction
contract that such contractor construct the leasehold improvements in good and
workmanlike manner and in compliance with all applicable laws, ordinances and
building codes; provided, however, Tenant will be solely responsible for
determining whether or not Tenant is a public accommodation under The
Disabilities Acts and whether or not the Final Working Drawings comply with such
laws and the regulations there under.




5.

Liability:

The parties acknowledge that Landlord is not an architect or engineer, and that
the Work will be designed and performed by independent architects, engineers and
contractors.  Accordingly, Landlord does not guarantee or warrant that the plans
or Working Drawings will be free from errors or omissions, nor that the Work
will be free from defects, and Landlord will have no liability therefore.  In
the event of such errors, omissions, or defects, Landlord will cooperate in any
action Tenant desires to bring against such parties.  




6.

Incorporation Into Lease:  Default:

A.

THE PARTIES AGREE THAT THE PROVISIONS OF THIS RIDER ARE HERBY INCORPORATED BY
THIS REFERENCE INTO THE LEASE FULLY AS THOUGHT SET FORTH THEREIN. In the event
of any express inconsistencies between the Lease and this Rider, the latter will
govern and control. Any default by Tenant hereunder will constitute a default by
Tenant under the Lease and Tenant will b subject to the remedies and other
provisions applicable thereto under the Lease.


















